 


 HR 4188 ENR: Coast Guard Authorization Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4188 
 
AN ACT 
To authorize appropriations for the Coast Guard for fiscal years 2016 and 2017, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Coast Guard Authorization Act of 2015. 2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
TITLE I—Authorizations 
Sec. 101. Authorizations. 
Sec. 102. Conforming amendments. 
TITLE II—Coast Guard 
Sec. 201. Vice Commandant. 
Sec. 202. Vice admirals. 
Sec. 203. Coast Guard remission of indebtedness. 
Sec. 204. Acquisition reform. 
Sec. 205. Auxiliary jurisdiction. 
Sec. 206. Coast Guard communities. 
Sec. 207. Polar icebreakers. 
Sec. 208. Air facility closures. 
Sec. 209. Technical corrections to title 14, United States Code. 
Sec. 210. Discontinuance of an aid to navigation. 
Sec. 211. Mission performance measures. 
Sec. 212. Communications. 
Sec. 213. Coast Guard graduate maritime operations education. 
Sec. 214. Professional development. 
Sec. 215. Senior enlisted member continuation boards. 
Sec. 216. Coast Guard member pay. 
Sec. 217. Transfer of funds necessary to provide medical care. 
Sec. 218. Participation of the Coast Guard Academy in Federal, State, or other educational research grants. 
Sec. 219. National Coast Guard Museum. 
Sec. 220. Investigations. 
Sec. 221. Clarification of eligibility of members of the Coast Guard for combat-related special compensation. 
Sec. 222. Leave policies for the Coast Guard. 
TITLE III—Shipping and Navigation 
Sec. 301. Survival craft. 
Sec. 302. Vessel replacement. 
Sec. 303. Model years for recreational vessels. 
Sec. 304. Merchant mariner credential expiration harmonization. 
Sec. 305. Safety zones for permitted marine events. 
Sec. 306. Technical corrections. 
Sec. 307. Recommendations for improvements of marine casualty reporting. 
Sec. 308. Recreational vessel engine weights. 
Sec. 309. Merchant mariner medical certification reform. 
Sec. 310. Atlantic Coast port access route study. 
Sec. 311. Certificates of documentation for recreational vessels. 
Sec. 312. Program guidelines. 
Sec. 313. Repeals. 
Sec. 314. Maritime drug law enforcement. 
Sec. 315. Examinations for merchant mariner credentials. 
Sec. 316. Higher volume port area regulatory definition change. 
Sec. 317. Recognition of port security assessments conducted by other entities. 
Sec. 318. Fishing vessel and fish tender vessel certification. 
Sec. 319. Interagency Coordinating Committee on Oil Pollution Research. 
Sec. 320. International port and facility inspection coordination. 
TITLE IV—Federal Maritime Commission 
Sec. 401. Authorization of appropriations. 
Sec. 402. Duties of the Chairman. 
Sec. 403. Prohibition on awards. 
TITLE V—Conveyances 
Subtitle A—Miscellaneous conveyances 
Sec. 501. Conveyance of Coast Guard property in Point Reyes Station, California. 
Sec. 502. Conveyance of Coast Guard property in Tok, Alaska. 
Subtitle B—Pribilof Islands 
Sec. 521. Short title. 
Sec. 522. Transfer and disposition of property. 
Sec. 523. Notice of certification. 
Sec. 524. Redundant capability. 
Subtitle C—Conveyance of Coast Guard property at Point Spencer, Alaska 
Sec. 531. Findings. 
Sec. 532. Definitions. 
Sec. 533. Authority to convey land in Point Spencer. 
Sec. 534. Environmental compliance, liability, and monitoring. 
Sec. 535. Easements and access. 
Sec. 536. Relationship to Public Land Order 2650. 
Sec. 537. Archeological and cultural resources. 
Sec. 538. Maps and legal descriptions. 
Sec. 539. Chargeability for land conveyed. 
Sec. 540. Redundant capability. 
Sec. 541. Port Coordination Council for Point Spencer. 
TITLE VI—Miscellaneous 
Sec. 601. Modification of reports. 
Sec. 602. Safe vessel operation in the Great Lakes. 
Sec. 603. Use of vessel sale proceeds. 
Sec. 604. National Academy of Sciences cost assessment. 
Sec. 605. Coastwise endorsements. 
Sec. 606. International Ice Patrol. 
Sec. 607. Assessment of oil spill response and cleanup activities in the Great Lakes. 
Sec. 608. Report on status of technology detecting passengers who have fallen overboard. 
Sec. 609. Venue. 
Sec. 610. Disposition of infrastructure related to e-loran. 
Sec. 611. Parking. 
Sec. 612. Inapplicability of load line requirements to certain United States vessels traveling in the Gulf of Mexico. 
IAuthorizations 
101.Authorizations 
(a)In generalTitle 14, United States Code, is amended by adding at the end the following:  IIICoast Guard Authorizations and Reports to Congress  Chap.Sec. 27.Authorizations2701  29.Reports2901. 27Authorizations  Sec. 2702. Authorization of appropriations. 2704. Authorized levels of military strength and training. 2702.Authorization of appropriationsFunds are authorized to be appropriated for each of fiscal years 2016 and 2017 for necessary expenses of the Coast Guard as follows: 
(1)For the operation and maintenance of the Coast Guard, not otherwise provided for— (A)$6,981,036,000 for fiscal year 2016; and 
(B)$6,981,036,000 for fiscal year 2017. (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment— 
(A)$1,945,000,000 for fiscal year 2016; and (B)$1,945,000,000 for fiscal year 2017. 
(3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services— (A)$140,016,000 for fiscal year 2016; and 
(B)$140,016,000 for fiscal year 2017. (4)For the environmental compliance and restoration functions of the Coast Guard under chapter 19 of this title— 
(A)$16,701,000 for fiscal year 2016; and (B)$16,701,000 for fiscal year 2017. 
(5)To the Commandant of the Coast Guard for research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard's mission with respect to search and rescue, aids to navigation, marine safety, marine environmental protection, enforcement of laws and treaties, ice operations, oceanographic research, and defense readiness, and for maintenance, rehabilitation, lease, and operation of facilities and equipment— (A)$19,890,000 for fiscal year 2016; and 
(B)$19,890,000 for fiscal year 2017. 2704.Authorized levels of military strength and training (a)Active duty strengthThe Coast Guard is authorized an end-of-year strength for active duty personnel of 43,000 for each of fiscal years 2016 and 2017. 
(b)Military training student loadsThe Coast Guard is authorized average military training student loads for each of fiscal years 2016 and 2017 as follows: (1)For recruit and special training, 2,500 student years. 
(2)For flight training, 165 student years. (3)For professional training in military and civilian institutions, 350 student years. 
(4)For officer acquisition, 1,200 student years. 29Reports  Sec. 2904. Manpower requirements plan. 2904.Manpower requirements plan (a)In generalOn the date on which the President submits to the Congress a budget for fiscal year 2017 under section 1105 of title 31, on the date on which the President submits to the Congress a budget for fiscal year 2019 under such section, and every 4 years thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a manpower requirements plan. 
(b)ScopeA manpower requirements plan submitted under subsection (a) shall include for each mission of the Coast Guard— (1)an assessment of all projected mission requirements for the upcoming fiscal year and for each of the 3 fiscal years thereafter; 
(2)the number of active duty, reserve, and civilian personnel assigned or available to fulfill such mission requirements— (A)currently; and 
(B)as projected for the upcoming fiscal year and each of the 3 fiscal years thereafter; (3)the number of active duty, reserve, and civilian personnel required to fulfill such mission requirements— 
(A)currently; and (B)as projected for the upcoming fiscal year and each of the 3 fiscal years thereafter; 
(4)an identification of any capability gaps between mission requirements and mission performance caused by deficiencies in the numbers of personnel available— (A)currently; and 
(B)as projected for the upcoming fiscal year and each of the 3 fiscal years thereafter; and (5)an identification of the actions the Commandant will take to address capability gaps identified under paragraph (4). 
(c)ConsiderationIn composing a manpower requirements plan for submission under subsection (a), the Commandant shall consider— (1)the marine safety strategy required under section 2116 of title 46; 
(2)information on the adequacy of the acquisition workforce included in the most recent report under section 2903 of this title; and (3)any other Federal strategic planning effort the Commandant considers appropriate.. 
(b)Requirement for prior authorization of appropriationsSection 662 of title 14, United States Code, is amended— (1)by redesignating such section as section 2701; 
(2)by transferring such section to appear before section 2702 of such title (as added by subsection (a) of this section); and (3)by striking paragraphs (1) through (5) and inserting the following: 
 
(1)For the operation and maintenance of the Coast Guard, not otherwise provided for. (2)For the acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment. 
(3)For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services. (4)For the environmental compliance and restoration functions of the Coast Guard under chapter 19 of this title. 
(5)For research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard. (6)For alteration or removal of bridges over navigable waters of the United States constituting obstructions to navigation, and for personnel and administrative costs associated with the Alteration of Bridges Program.. 
(c)Authorization of personnel end strengthsSection 661 of title 14, United States Code, is amended— (1)by redesignating such section as section 2703; and 
(2)by transferring such section to appear before section 2704 of such title (as added by subsection (a) of this section). (d)Reports (1)Transmission of annual Coast Guard authorization requestSection 662a of title 14, United States Code, is amended— 
(A)by redesignating such section as section 2901; (B)by transferring such section to appear before section 2904 of such title (as added by subsection (a) of this section); and 
(C)in subsection (b)— (i)in paragraph (1) by striking described in section 661 and inserting described in section 2703; and 
(ii)in paragraph (2) by striking described in section 662 and inserting described in section 2701. (2)Capital investment planSection 663 of title 14, United States Code, is amended— 
(A)by redesignating such section as section 2902; and (B)by transferring such section to appear after section 2901 of such title (as so redesignated and transferred by paragraph (1) of this subsection). 
(3)Major acquisitionsSection 569a of title 14, United States Code, is amended— (A)by redesignating such section as section 2903; 
(B)by transferring such section to appear after section 2902 of such title (as so redesignated and transferred by paragraph (2) of this subsection); and (C)in subsection (c)(2) by striking of this subchapter. 
(e)Icebreakers 
(1)Icebreaking on the Great LakesFor fiscal years 2016 and 2017, the Commandant of the Coast Guard may use funds made available pursuant to section 2702(2) of title 14, United States Code (as added by subsection (a) of this section) for the selection of a design for and the construction of an icebreaker that is capable of buoy tending to enhance icebreaking capacity on the Great Lakes. (2)Polar icebreakingOf the amounts authorized to be appropriated under section 2702(2) of title 14, United States Code, as amended by subsection (a), there is authorized to be appropriated to the Coast Guard $4,000,000 for fiscal year 2016 and $10,000,000 for fiscal year 2017 for preacquisition activities for a new polar icebreaker, including initial specification development and feasibility studies. 
(f)Additional submissionsThe Commandant of the Coast Guard shall submit to the Committee on Homeland Security of the House of Representatives— (1)each plan required under section 2904 of title 14, United States Code, as added by subsection (a) of this section; 
(2)each plan required under section 2903(e) of title 14, United States Code, as added by section 206 of this Act; (3)each plan required under section 2902 of title 14, United States Code, as redesignated by subsection (d) of this section; and 
(4)each mission need statement required under section 569 of title 14, United States Code. 102.Conforming amendments (a)Analysis for title 14The analysis for title 14, United States Code, is amended by adding after the item relating to part II the following: 
 
 
III.Coast Guard Authorizations and Reports to Congress2701. 
(b)Analysis for chapter 15The analysis for chapter 15 of title 14, United States Code, is amended by striking the item relating to section 569a. (c)Analysis for chapter 17The analysis for chapter 17 of title 14, United States Code, is amended by striking the items relating to sections 661, 662, 662a, and 663. 
(d)Analysis for chapter 27The analysis for chapter 27 of title 14, United States Code, as added by section 101(a) of this Act, is amended by inserting— (1)before the item relating to section 2702 the following: 
 
 
2701. Requirement for prior authorization of appropriations.;and 
(2)before the item relating to section 2704 the following:   2703. Authorization of personnel end strengths.. (e)Analysis for chapter 29The analysis for chapter 29 of title 14, United States Code, as added by section 101(a) of this Act, is amended by inserting before the item relating to section 2904 the following: 
 
 
2901. Transmission of annual Coast Guard authorization request. 
2902. Capital investment plan. 
2903. Major acquisitions.. 
(f)Mission need statementSection 569(b) of title 14, United States Code, is amended— (1)in paragraph (2) by striking in section 569a(e) and inserting in section 2903; and 
(2)in paragraph (3) by striking under section 663(a)(1) and inserting under section 2902(a)(1). IICoast Guard 201.Vice Commandant (a)Grades and ratingsSection 41 of title 14, United States Code, is amended by striking an admiral, and inserting admirals (two);. 
(b)Vice Commandant; appointmentSection 47 of title 14, United States Code, is amended by striking vice admiral and inserting admiral. (c)Conforming amendmentSection 51 of title 14, United States Code, is amended— 
(1)in subsection (a) by inserting admiral or before vice admiral,; (2)in subsection (b) by inserting admiral or before vice admiral, each place it appears; and 
(3)in subsection (c) by inserting admiral or before vice admiral,. 202.Vice admiralsSection 50 of title 14, United States Code, is amended— 
(1)in subsection (a)— (A)by striking paragraph (1) and inserting the following: 
 
(1)The President may— (A)designate, within the Coast Guard, no more than five positions of importance and responsibility that shall be held by officers who, while so serving— 
(i)shall have the grade of vice admiral, with the pay and allowances of that grade; and (ii)shall perform such duties as the Commandant may prescribe, except that if the President designates five such positions, one position shall be the Chief of Staff of the Coast Guard; and 
(B)designate, within the executive branch, other than within the Coast Guard or the National Oceanic and Atmospheric Administration, positions of importance and responsibility that shall be held by officers who, while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade.; and (B)in paragraph (3)(A) by striking under paragraph (1) and inserting under paragraph (1)(A); and 
(2)in subsection (b)(2)— (A)in subparagraph (B) by striking and at the end; 
(B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following: 
 
(C)at the discretion of the Secretary, while awaiting orders after being relieved from the position, beginning on the day the officer is relieved from the position, but not for more than 60 days; and. 203.Coast Guard remission of indebtedness (a)Expansion of authority to remit indebtednessSection 461 of title 14, United States Code, is amended to read as follows: 
 
461.Remission of indebtednessThe Secretary may have remitted or cancelled any part of a person’s indebtedness to the United States or any instrumentality of the United States if— (1)the indebtedness was incurred while the person served on active duty as a member of the Coast Guard; and 
(2)the Secretary determines that remitting or cancelling the indebtedness is in the best interest of the United States.. (b)Clerical amendmentThe analysis for chapter 13 of title 14, United States Code, is amended by striking the item relating to section 461 and inserting the following: 
 
 
461. Remission of indebtedness.. 
204.Acquisition reform 
(a)Minimum performance standardsSection 572(d)(3) of title 14, United States Code, is amended— (1)by redesignating subparagraphs (C) through (H) as subparagraphs (E) through (J), respectively; 
(2)by redesignating subparagraph (B) as subparagraph (C); (3)by inserting after subparagraph (A) the following: 
 
(B)the performance data to be used to determine whether the key performance parameters have been resolved;; and (4)by inserting after subparagraph (C), as redesignated by paragraph (2) of this subsection, the following: 
 
(D)the results during test and evaluation that will be required to demonstrate that a capability, asset, or subsystem meets performance requirements;. (b)Capital investment planSection 2902 of title 14, United States Code, as redesignated and otherwise amended by this Act, is further amended— 
(1)in subsection (a)(1)— (A)in subparagraph (B), by striking completion; and inserting completion based on the proposed appropriations included in the budget;; and 
(B)in subparagraph (D), by striking at the projected funding levels; and inserting based on the proposed appropriations included in the budget;; and (2)by redesignating subsection (b) as subsection (c), and inserting after subsection (a) the following: 
 
(b)New capital assetsIn the fiscal year following each fiscal year for which appropriations are enacted for a new capital asset, the report submitted under subsection (a) shall include— (1)an estimated life-cycle cost estimate for the new capital asset; 
(2)an assessment of the impact the new capital asset will have on— (A)delivery dates for each capital asset; 
(B)estimated completion dates for each capital asset; (C)the total estimated cost to complete each capital asset; and 
(D)other planned construction or improvement projects; and (3)recommended funding levels for each capital asset necessary to meet the estimated completion dates and total estimated costs included in the such asset’s approved acquisition program baseline.; and 
(3)by amending subsection (c), as so redesignated, to read as follows:  (c)DefinitionsIn this section— 
(1)the term unfunded priority means a program or mission requirement that— (A)has not been selected for funding in the applicable proposed budget; 
(B)is necessary to fulfill a requirement associated with an operational need; and (C)the Commandant would have recommended for inclusion in the applicable proposed budget had additional resources been available or had the requirement emerged before the budget was submitted; and 
(2)the term new capital asset means— (A)an acquisition program that does not have an approved acquisition program baseline; or 
(B)the acquisition of a capital asset in excess of the number included in the approved acquisition program baseline.. (c)Days away from homeportNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall— 
(1)implement a standard for tracking operational days at sea for Coast Guard cutters that does not include days during which such cutters are undergoing maintenance or repair; and (2)notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of the standard implemented under paragraph (1). 
(d)Fixed wing aircraft fleet mix analysisNot later than September 30, 2016, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a revised fleet mix analysis of Coast Guard fixed wing aircraft. (e)Long-Term major acquisitions planSection 2903 of title 14, United States Code, as redesignated and otherwise amended by this Act, is further amended— 
(1)by redesignating subsection (e) as subsection (g); and (2)by inserting after subsection (d) the following: 
 
(e)Long-term major acquisitions planEach report under subsection (a) shall include a plan that describes for the upcoming fiscal year, and for each of the 20 fiscal years thereafter— (1)the numbers and types of cutters and aircraft to be decommissioned; 
(2)the numbers and types of cutters and aircraft to be acquired to— (A)replace the cutters and aircraft identified under paragraph (1); or 
(B)address an identified capability gap; and (3)the estimated level of funding in each fiscal year required to— 
(A)acquire the cutters and aircraft identified under paragraph (2); (B)acquire related command, control, communications, computer, intelligence, surveillance, and reconnaissance systems; and 
(C)acquire, construct, or renovate shoreside infrastructure. (f)Quarterly updates on risks of programs (1)In generalNot later than 15 days after the end of each fiscal year quarter, the Commandant of the Coast Guard shall submit to the committees of Congress specified in subsection (a) an update setting forth a current assessment of the risks associated with all current major acquisition programs. 
(2)ElementsEach update under this subsection shall set forth, for each current major acquisition program, the following: (A)The top five current risks to such program. 
(B)Any failure of such program to demonstrate a key performance parameter or threshold during operational test and evaluation conducted during the fiscal year quarter preceding such update. (C)Whether there has been any decision during such fiscal year quarter to order full-rate production before all key performance parameters or thresholds are met. 
(D)Whether there has been any breach of major acquisition program cost (as defined by the Major Systems Acquisition Manual) during such fiscal year quarter. (E)Whether there has been any breach of major acquisition program schedule (as so defined) during such fiscal year quarter.. 
205.Auxiliary jurisdiction 
(a)In generalSection 822 of title 14, United States Code, is amended— (1)by striking The purpose and inserting the following: 
 
(a)In generalThe purpose; and (2)by adding at the end the following: 
 
(b)LimitationThe Auxiliary may conduct a patrol of a waterway, or a portion thereof, only if— (1)the Commandant has determined such waterway, or portion thereof, is navigable for purposes of the jurisdiction of the Coast Guard; or 
(2)a State or other proper authority has requested such patrol pursuant to section 141 of this title or section 13109 of title 46.. (b)NotificationThe Commandant of the Coast Guard shall— 
(1)review the waterways patrolled by the Coast Guard Auxiliary in the most recently completed fiscal year to determine whether such waterways are eligible or ineligible for patrol under section 822(b) of title 14, United States Code (as added by subsection (a)); and (2)not later than 180 days after the date of the enactment of this Act, provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a written notification of— 
(A)any waterways determined ineligible for patrol under paragraph (1); and (B)the actions taken by the Commandant to ensure Auxiliary patrols do not occur on such waterways. 
206.Coast Guard communitiesSection 409 of the Coast Guard Authorization Act of 1998 (14 U.S.C. 639 note) is amended in the second sentence by striking 90 days and inserting 30 days. 207.Polar icebreakers (a)Incremental funding authority for polar icebreakersIn fiscal year 2016 and each fiscal year thereafter, the Commandant of the Coast Guard may enter into a contract or contracts for the acquisition of polar icebreakers and associated equipment using incremental funding. 
(b)Polar Sea materiel condition assessment and service life extensionSection 222 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 126 Stat. 1560) is amended— (1)by amending subsection (a) to read as follows: 
 
(a)In generalNot later than 1 year after the date of the enactment of the Coast Guard Authorization Act of 2015, the Secretary of the department in which the Coast Guard is operating shall— (1)complete a materiel condition assessment with respect to the Polar Sea; 
(2)make a determination of whether it is cost effective to reactivate the Polar Sea compared with other options to provide icebreaking services as part of a strategy to maintain polar icebreaking services; and (3)submit to the Committee on Transportation and Infrastructure and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate— 
(A)the assessment required under paragraph (1); and (B)written notification of the determination required under paragraph (2).; 
(2)in subsection (b) by striking analysis and inserting written notification; (3)by striking subsection (c); 
(4)by redesignating subsections (d) through (h) as subsections (c) through (g), respectively; (5)in subsection (c) (as redesignated by paragraph (4) of this section)— 
(A)in paragraph (1)— (i)in subparagraph (A) by striking based on the analysis required; and 
(ii)in subparagraph (C) by striking analysis and inserting written notification; (B)in paragraph (2)— 
(i)by striking analysis each place it appears and inserting written notification; (ii)by striking subsection (a) and inserting subsection (a)(3)(B); 
(iii)by striking subsection (c) each place it appears and inserting that subsection; and (iv)by striking under subsection (a)(5); and 
(C)in paragraph (3)— (i)by striking in the analysis submitted under this section; 
(ii)by striking (a)(5) and inserting (a); (iii)by striking then and all that follows through (A) and inserting then; 
(iv)by striking ; or and inserting a period; and (v)by striking subparagraph (B); and 
(6)in subsection (d) (as redesignated by paragraph (4) of this subsection) by striking in subsection (d) and inserting in subsection (c). 208.Air facility closures (a)In generalChapter 17 of title 14, United States Code, is amended by inserting after section 676 the following: 
 
676a.Air facility closures 
(a)Prohibition 
(1)In generalThe Coast Guard may not— (A)close a Coast Guard air facility that was in operation on November 30, 2014; or 
(B)retire, transfer, relocate, or deploy an aviation asset from an air facility described in subparagraph (A) for the purpose of closing such facility. (2)SunsetParagraph (1) shall have no force or effect beginning on the later of— 
(A)January 1, 2018; or (B)the date on which the Secretary submits to the Committee on Transportation and Infrastructure of the House of Representatives, and to the Committee on Commerce, Science, and Transportation of the Senate, rotary wing strategic plans prepared in accordance with section 208(b) of the Coast Guard Authorization Act of 2015. 
(b)Closures 
(1)In generalBeginning on January 1, 2018, the Secretary may not close a Coast Guard air facility, except as specified by this section. (2)DeterminationsThe Secretary may not propose closing or terminating operations at a Coast Guard air facility unless the Secretary determines that— 
(A)remaining search and rescue capabilities maintain the safety of the maritime public in the area of the air facility; (B)regional or local prevailing weather and marine conditions, including water temperatures or unusual tide and current conditions, do not require continued operation of the air facility; and 
(C)Coast Guard search and rescue standards related to search and response times are met. (3)Public notice and commentPrior to closing an air facility, the Secretary shall provide opportunities for public comment, including the convening of public meetings in communities in the area of responsibility of the air facility with regard to the proposed closure or cessation of operations at the air facility. 
(4)Notice to CongressPrior to closure, cessation of operations, or any significant reduction in personnel and use of a Coast Guard air facility that is in operation on or after December 31, 2015, the Secretary shall— (A)submit to the Congress a proposal for such closure, cessation, or reduction in operations along with the budget of the President submitted to Congress under section 1105(a) of title 31 for the fiscal year in which the action will be carried out; and 
(B)not later than 7 days after the date a proposal for an air facility is submitted pursuant to subparagraph (A), provide written notice of such proposal to each of the following: (i)Each member of the House of Representatives who represents a district in which the air facility is located. 
(ii)Each member of the Senate who represents a State in which the air facility is located. (iii)Each member of the House of Representatives who represents a district in which assets of the air facility conduct search and rescue operations. 
(iv)Each member of the Senate who represents a State in which assets of the air facility conduct search and rescue operations. (v)The Committee on Appropriations of the House of Representatives. 
(vi)The Committee on Transportation and Infrastructure of the House of Representatives. (vii)The Committee on Appropriations of the Senate. 
(viii)The Committee on Commerce, Science, and Transportation of the Senate. (c)Operational flexibilityThe Secretary may implement any reasonable management efficiencies within the air station and air facility network, such as modifying the operational posture of units or reallocating resources as necessary to ensure the safety of the maritime public nationwide.. 
(b)Rotary wing strategic plans 
(1)In generalThe Secretary of the department in which the Coast Guard is operating shall prepare the plans specified in paragraph (2) to adequately address contingencies arising from potential future aviation casualties or the planned or unplanned retirement of rotary wing airframes to avoid to the greatest extent practicable any substantial gap or diminishment in Coast Guard operational capabilities. (2)Rotary wing strategic plans (A)Rotary wing contingency planNot later than 1 year after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall develop and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a contingency plan— 
(i)to address the planned or unplanned losses of rotary wing airframes; (ii)to reallocate resources as necessary to ensure the safety of the maritime public nationwide; and 
(iii)to ensure the operational posture of Coast Guard units. (B)Rotary wing replacement capital investment plan (i)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall develop and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a capital investment plan for the acquisition of new rotary wing airframes to replace the Coast Guard’s legacy helicopters and fulfil all existing mission requirements. 
(ii)RequirementsThe plan developed under this subparagraph shall provide— (I)a total estimated cost for completion; 
(II)a timetable for completion of the acquisition project and phased in transition to new airframes; and (III)projected annual funding levels for each fiscal year. 
(c)Technical and conforming amendments 
(1)Analysis for chapter 17The analysis for chapter 17 of title 14, United States Code, is amended by inserting after the item relating to section 676 the following:   676a. Air facility closures.. (2)Repeal of prohibitionSection 225 of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3022) is amended— 
(A)by striking subsection (b); and (B)by striking (a) In general.—. 
209.Technical corrections to title 14, United States CodeTitle 14, United States Code, as amended by this Act, is further amended— (1)in the analysis for part I, by striking the item relating to chapter 19 and inserting the following: 
 
 
19.Environmental Compliance and Restoration Program690; 
(2)in section 46(a), by striking subsection and inserting section; (3)in section 47, in the section heading by striking “commandant” and inserting Commandant; 
(4)in section 93(f), by striking paragraph (2) and inserting the following:  (2)LimitationThe Commandant may lease submerged lands and tidelands under paragraph (1) only if— 
(A)the lease is for cash exclusively; (B)the lease amount is equal to the fair market value of the use of the leased submerged lands or tidelands for the period during which such lands are leased, as determined by the Commandant; 
(C)the lease does not provide authority to or commit the Coast Guard to use or support any improvements to such submerged lands and tidelands, or obtain goods and services from the lessee; and (D)proceeds from the lease are deposited in the Coast Guard Housing Fund established under section 687.; 
(5)in the analysis for chapter 9, by striking the item relating to section 199 and inserting the following:   199. Marine safety curriculum.; (6)in section 427(b)(2), by striking this chapter and inserting chapter 61 of title 10; 
(7)in the analysis for chapter 15 before the item relating to section 571, by striking the following:   Sec.; (8)in section 581(5)(B), by striking $300,000,0000, and inserting $300,000,000,; 
(9)in section 637(c)(3), in the matter preceding subparagraph (A) by inserting it is before any; (10)in section 641(d)(3), by striking Guard, installation and inserting Guard installation; 
(11)in section 691(c)(3), by striking state and inserting State; (12)in the analysis for chapter 21— 
(A)by striking the item relating to section 709 and inserting the following:   709. Reserve student aviation pilots; Reserve aviation pilots; appointments in commissioned grade.; and (B)by striking the item relating to section 740 and inserting the following: 
 
 
740. Failure of selection and removal from an active status.; 
(13)in section 742(c), by striking subsection and inserting subsections; (14)in section 821(b)(1), by striking Chapter 26 and inserting Chapter 171; and 
(15)in section 823a(b)(1), by striking Chapter 26 and inserting Chapter 171. 210.Discontinuance of an aid to navigation (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall establish a process for the discontinuance of an aid to navigation (other than a seasonal or temporary aid) established, maintained, or operated by the Coast Guard. 
(b)RequirementThe process established under subsection (a) shall include procedures to notify the public of any discontinuance of an aid to navigation described in that subsection. (c)ConsultationIn establishing a process under subsection (a), the Secretary shall consult with and consider any recommendations of the Navigation Safety Advisory Council. 
(d)NotificationNot later than 30 days after establishing a process under subsection (a), the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of the process established. 211.Mission performance measuresNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an assessment of the efficacy of the Coast Guard’s Standard Operational Planning Process with respect to annual mission performance measures. 
212.Communications 
(a)In generalIf the Secretary of Homeland Security determines that there are at least two communications systems described under paragraph (1)(B) and certified under paragraph (2), the Secretary shall establish and carry out a pilot program across not less than three components of the Department of Homeland Security to assess the effectiveness of a communications system that— (1)provides for— 
(A)multiagency collaboration and interoperability; and (B)wide-area, secure, and peer-invitation- and-acceptance-based multimedia communications; 
(2)is certified by the Department of Defense Joint Interoperability Test Center; and (3)is composed of commercially available, off-the-shelf technology. 
(b)AssessmentNot later than 6 months after the date on which the pilot program is completed, the Secretary shall submit to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee Homeland Security and Governmental Affairs of the Senate an assessment of the pilot program, including the impacts of the program with respect to interagency and Coast Guard response capabilities. (c)StrategyThe pilot program shall be consistent with the strategy required by the Department of Homeland Security Interoperable Communications Act (Public Law 114–29). 
(d)TimingThe pilot program shall commence within 90 days after the date of the enactment of this Act or within 60 days after the completion of the strategy required by the Department of Homeland Security Interoperable Communications Act (Public Law 114–29), whichever is later. 213.Coast Guard graduate maritime operations educationNot later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall establish an education program, for members and employees of the Coast Guard, that— 
(1)offers a master’s degree in maritime operations; (2)is relevant to the professional development of such members and employees; 
(3)provides resident and distant education options, including the ability to utilize both options; and (4)to the greatest extent practicable, is conducted using existing academic programs at an accredited public academic institution that— 
(A)is located near a significant number of Coast Guard, maritime, and other Department of Homeland Security law enforcement personnel; and (B)has an ability to simulate operations normally conducted at a command center. 
214.Professional development 
(a)Multirater assessment 
(1)In generalChapter 11 of title 14, United States Code, is amended by inserting after section 428 the following:  429.Multirater assessment of certain personnel (a)Multirater assessment of certain personnel (1)In generalCommencing not later than one year after the date of the enactment of the Coast Guard Authorization Act of 2015, the Commandant of the Coast Guard shall develop and implement a plan to conduct every two years a multirater assessment for each of the following: 
(A)Each flag officer of the Coast Guard. (B)Each member of the Senior Executive Service of the Coast Guard. 
(C)Each officer of the Coast Guard nominated for promotion to the grade of flag officer. (2)Post-assessment elementsFollowing an assessment of an individual pursuant to paragraph (1), the individual shall be provided appropriate post-assessment counseling and leadership coaching. 
(b)Multirater assessment definedIn this section, the term multirater assessment means a review that seeks opinion from members senior to the reviewee and the peers and subordinates of the reviewee.. (2)Clerical amendmentThe analysis at the beginning of such chapter is amended by inserting after the item related to section 428 the following: 
 
 
429. Multirater assessment of certain personnel.. 
(b)Training course on workings of Congress 
(1)In generalChapter 3 of title 14, United States Code, is amended by adding at the end the following:  60.Training course on workings of Congress (a)In generalNot later than 180 days after the date of the enactment of the Coast Guard Authorization Act of 2015, the Commandant, in consultation with the Superintendent of the Coast Guard Academy and such other individuals and organizations as the Commandant considers appropriate, shall develop a training course on the workings of the Congress and offer that training course at least once each year. 
(b)Course subject matterThe training course required by this section shall provide an overview and introduction to the Congress and the Federal legislative process, including— (1)the history and structure of the Congress and the committee systems of the House of Representatives and the Senate, including the functions and responsibilities of the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate; 
(2)the documents produced by the Congress, including bills, resolutions, committee reports, and conference reports, and the purposes and functions of those documents; (3)the legislative processes and rules of the House of Representatives and the Senate, including similarities and differences between the two processes and rules, including— 
(A)the congressional budget process; (B)the congressional authorization and appropriation processes; 
(C)the Senate advice and consent process for Presidential nominees; (D)the Senate advice and consent process for treaty ratification; 
(4)the roles of Members of Congress and congressional staff in the legislative process; and (5)the concept and underlying purposes of congressional oversight within our governance framework of separation of powers. 
(c)Lecturers and panelists 
(1)Outside expertsThe Commandant shall ensure that not less than 60 percent of the lecturers, panelists, and other individuals providing education and instruction as part of the training course required by this section are experts on the Congress and the Federal legislative process who are not employed by the executive branch of the Federal Government. (2)Authority to accept pro bono servicesIn satisfying the requirement under paragraph (1), the Commandant shall seek, and may accept, educational and instructional services of lecturers, panelists, and other individuals and organizations provided to the Coast Guard on a pro bono basis. 
(d)Completion of required training 
(1)Current flag officers and employeesA Coast Guard flag officer appointed or assigned to a billet in the National Capital Region on the date of the enactment of this section, and a Coast Guard Senior Executive Service employee employed in the National Capital Region on the date of the enactment of this section, shall complete a training course that meets the requirements of this section within 60 days after the date on which the Commandant completes the development of the training course. (2)New flag officers and employeesA Coast Guard flag officer who is newly appointed or assigned to a billet in the National Capital Region, and a Coast Guard Senior Executive Service employee who is newly employed in the National Capital Region, shall complete a training course that meets the requirements of this section not later than 60 days after reporting for duty.. 
(2)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following:   60. Training course on workings of Congress.. (c)Report on Leadership Development (1)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on Coast Guard leadership development. 
(2)ContentsThe report shall include the following: (A)An assessment of the feasibility of— 
(i)all officers (other than officers covered by section 429(a) of title 14, United States Code, as amended by this section) completing a multirater assessment; (ii)all members (other than officers covered by such section) in command positions completing a multirater assessment; 
(iii)all enlisted members in a supervisory position completing a multirater assessment; and (iv)members completing periodic multirater assessments. 
(B)Such recommendations as the Commandant considers appropriate for the implementation or expansion of a multirater assessment in the personnel development programs of the Coast Guard. (C)An overview of each of the current leadership development courses of the Coast Guard, an assessment of the feasibility of the expansion of any such course, and a description of the resources, if any, required to expand such courses. 
(D)An assessment on the state of leadership training in the Coast Guard, and recommendations on the implementation of a policy to prevent leadership that has adverse effects on subordinates, the organization, or mission performance, including— (i)a description of methods that will be used by the Coast Guard to identify, monitor, and counsel individuals whose leadership may have adverse effects on subordinates, the organization, or mission performance; 
(ii)the implementation of leadership recognition training to recognize such leadership in one’s self and others; (iii)the establishment of procedures for the administrative separation of leaders whose leadership may have adverse effects on subordinates, the organization, or mission performance; and 
(iv)a description of the resources needed to implement this subsection. 215.Senior enlisted member continuation boards (a)In generalSection 357 of title 14, United States Code, is amended— 
(1)by striking subsections (a) through (h) and subsection (j); and (2)in subsection (i), by striking (i). 
(b)Conforming and clerical amendments 
(1)Heading amendmentThe heading of such section is amended to read as follows:  357.Retirement of enlisted members: increase in retired pay (2)Clerical amendmentThe analysis at the beginning of chapter 11 of such title is amended by striking the item relating to such section and inserting the following: 
 
 
357. Retirement of enlisted members: increase in retired pay.. 
216.Coast Guard member pay 
(a)Annual audit of pay and allowances of members undergoing permanent change of station 
(1)In generalChapter 13 of title 14, United States Code, is amended by adding at the end the following:  519.Annual audit of pay and allowances of members undergoing permanent change of stationThe Commandant shall conduct each calendar year an audit of member pay and allowances for the members who transferred to new units during such calendar year. The audit for a calendar year shall be completed by the end of the calendar year.. 
(2)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following:   519. Annual audit of pay and allowances of members undergoing permanent change of station.. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on alternative methods for notifying members of the Coast Guard of their monthly earnings. The report shall include— 
(1)an assessment of the feasibility of providing members a monthly notification of their earnings, categorized by pay and allowance type; and (2)a description and assessment of mechanisms that may be used to provide members with notification of their earnings, categorized by pay and allowance type. 
217.Transfer of funds necessary to provide medical care 
(a)Transfer requiredIn lieu of the reimbursement required under section 1085 of title 10, United States Code, the Secretary of Homeland Security shall transfer to the Secretary of Defense an amount that represents the actuarial valuation of treatment or care— (1)that the Department of Defense shall provide to members of the Coast Guard, former members of the Coast Guard, and dependents of such members and former members (other than former members and dependents of former members who are a Medicare-eligible beneficiary or for whom the payment for treatment or care is made from the Medicare-Eligible Retiree Health Care Fund) at facilities under the jurisdiction of the Department of Defense or a military department; and 
(2)for which a reimbursement would otherwise be made under section 1085. (b)AmountThe amount transferred under subsection (a) shall be— 
(1)in the case of treatment or care to be provided to members of the Coast Guard and their dependents, derived from amounts appropriated for the operating expenses of the Coast Guard; (2)in the case of treatment or care to be provided former members of the Coast Guard and their dependents, derived from amounts appropriated for retired pay; 
(3)determined under procedures established by the Secretary of Defense; (4)transferred during the fiscal year in which treatment or care is provided; and 
(5)subject to adjustment or reconciliation as the Secretaries determine appropriate during or promptly after such fiscal year in cases in which the amount transferred is determined excessive or insufficient based on the services actually provided. (c)No transfer when service in NavyNo transfer shall be made under this section for any period during which the Coast Guard operates as a service in the Navy. 
(d)Relationship to TRICAREThis section shall not be construed to require a payment for, or the transfer of an amount that represents the value of, treatment or care provided under any TRICARE program. 218.Participation of the Coast Guard Academy in Federal, State, or other educational research grantsSection 196 of title 14, United States Code, is amended— 
(1)by inserting (a) In General.— before the first sentence; and (2)by adding at the end the following: 
 
(b)Qualified organizations 
(1)In generalThe Commandant of the Coast Guard may— (A)enter into a contract, cooperative agreement, lease, or licensing agreement with a qualified organization; 
(B)allow a qualified organization to use, at no cost, personal property of the Coast Guard; and (C)notwithstanding section 93, accept funds, supplies, and services from a qualified organization. 
(2)Sole-source basisNotwithstanding chapter 65 of title 31 and chapter 137 of title 10, the Commandant may enter into a contract or cooperative agreement under paragraph (1)(A) on a sole-source basis. (3)Maintaining fairness, objectivity, and integrityThe Commandant shall ensure that contributions under this subsection do not— 
(A)reflect unfavorably on the ability of the Coast Guard, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner; or (B)compromise the integrity or appearance of integrity of any program of the Coast Guard, or any individual involved in such a program. 
(4)LimitationFor purposes of this subsection, employees or personnel of a qualified organization shall not be employees of the United States. (5)Qualified organization definedIn this subsection the term qualified organization means an organization— 
(A)described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code; and (B)established by the Coast Guard Academy Alumni Association solely for the purpose of supporting academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy.. 
219.National Coast Guard MuseumSection 98(b) of title 14, United States Code, is amended— (1)in paragraph (1), by striking any appropriated Federal funds for and insert any funds appropriated to the Coast Guard on; and 
(2)in paragraph (2), by striking artifacts. and inserting artifacts, including the design, fabrication, and installation of exhibits or displays in which such artifacts are included.. 220.Investigations (a)In generalChapter 11 of title 14, United States Code, is further amended by adding at the end the following: 
 
430.Investigations of flag officers and Senior Executive Service employeesIn conducting an investigation into an allegation of misconduct by a flag officer or member of the Senior Executive Service serving in the Coast Guard, the Inspector General of the Department of Homeland Security shall— (1)conduct the investigation in a manner consistent with Department of Defense policies for such an investigation; and 
(2)consult with the Inspector General of the Department of Defense.. (b)Clerical amendmentThe analysis at the beginning of such chapter is further amended by inserting after the item related to section 429 the following: 
 
 
430. Investigations of flag officers and Senior Executive Service employees.. 
221.Clarification of eligibility of members of the Coast Guard for combat-related special compensation 
(a)Consideration of eligibility 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the department is which the Coast Guard is operating shall issue procedures and criteria to use in determining whether the disability of a member of the Coast Guard is a combat-related disability for purposes of the eligibility of such member for combat-related special compensation under section 1413a of title 10, United States Code. Such procedures and criteria shall include the procedures and criteria prescribed by the Secretary of Defense pursuant to subsection (e)(2) of such section. Such procedures and criteria shall apply in determining whether the disability of a member of the Coast Guard is a combat-related disability for purposes of determining the eligibility of such member for combat-related special compensation under such section. (2)Disability for which a determination is madeFor the purposes of this section, and in the case of a member of the Coast Guard, a disability under section 1413a(e)(2)(B) of title 10, United States Code, includes a disability incurred during aviation duty, diving duty, rescue swimmer or similar duty, and hazardous service duty onboard a small vessel (such as duty as a surfman)— 
(A)in the performance of duties for which special or incentive pay was paid pursuant to section 301, 301a, 304, 307, 334, or 351 of title 37, United States Code; (B)in the performance of duties related to a statutory mission of the Coast Guard under paragraph (1) or paragraph (2) of section 888(a) of the Homeland Security Act of 2002 (6 U.S.C. 468(a)), including— 
(i)law enforcement, including drug or migrant interdiction; (ii)defense readiness; or 
(iii)search and rescue; or (C)while engaged in a training exercise for the performance of a duty described in subparagraphs (A) and (B). 
(b)Applicability of procedures and criteriaThe procedures and criteria issued pursuant to subsection (a) shall apply to disabilities described in that subsection that are incurred on or after the effective date provided in section 636(a)(2) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2574; 10 U.S.C. 1413a note). (c)Reapplication for compensationAny member of the Coast Guard who was denied combat-related special compensation under section 1413a of title 10, United States Code, during the period beginning on the effective date specified in subsection (b) and ending on the date of the issuance of the procedures and criteria required by subsection (a) may reapply for combat-related special compensation under such section on the basis of such procedures and criteria in accordance with such procedures as the Secretary of the department in which the Coast Guard is operating shall specify. 
222.Leave policies for the Coast Guard 
(a)In generalChapter 11 of title 14, United States Code, is further amended by inserting after section 430 the following:  431.Leave policies for the Coast GuardNot later than 1 year after the date on which the Secretary of the Navy promulgates a new rule, policy, or memorandum pursuant to section 704 of title 10, United States Code, with respect to leave associated with the birth or adoption of a child, the Secretary of the department in which the Coast Guard is operating shall promulgate a similar rule, policy, or memorandum that provides leave to officers and enlisted members of the Coast Guard that is equal in duration and compensation to that provided by the Secretary of the Navy.. 
(b)Clerical amendmentThe analysis at the beginning of such chapter is further amended by inserting after the item related to section 430 the following:   431. Leave policies for the Coast Guard.. IIIShipping and Navigation 301.Survival craft (a)In generalSection 3104 of title 46, United States Code, is amended to read as follows: 
 
3104.Survival craft 
(a)Requirement To EquipThe Secretary shall require that a passenger vessel be equipped with survival craft that ensures that no part of an individual is immersed in water, if— (1)such vessel is built or undergoes a major conversion after January 1, 2016; and 
(2)operates in cold waters as determined by the Secretary. (b)Higher standard of safetyThe Secretary may revise part 117 or part 180 of title 46, Code of Federal Regulations, as in effect before January 1, 2016, if such revision provides a higher standard of safety than is provided by the regulations in effect on or before the date of the enactment of the Coast Guard Authorization Act of 2015. 
(c)Innovative and novel designsThe Secretary may, in lieu of the requirements set out in part 117 or part 180 of title 46, Code of Federal Regulations, as in effect on the date of the enactment of the Coast Guard Authorization Act of 2015, allow a passenger vessel to be equipped with a life-saving appliance or arrangement of an innovative or novel design that— (1)ensures no part of an individual is immersed in water; and 
(2)provides an equal or higher standard of safety than is provided by such requirements as in effect before such date of the enactment. (d)Built DefinedIn this section, the term built has the meaning that term has under section 4503(e).. 
(b)Review; revision of regulations 
(1)ReviewNot later than December 31, 2016, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a review of— (A)the number of casualties for individuals with disabilities, children, and the elderly as a result of immersion in water, reported to the Coast Guard over the preceding 30-year period, by vessel type and area of operation; 
(B)the risks to individuals with disabilities, children, and the elderly as a result of immersion in water, by passenger vessel type and area of operation; (C)the effect that carriage of survival craft that ensure that no part of an individual is immersed in water has on— 
(i)passenger vessel safety, including stability and safe navigation; (ii)improving the survivability of individuals, including individuals with disabilities, children, and the elderly; and 
(iii)the costs, the incremental cost difference to vessel operators, and the cost effectiveness of requiring the carriage of such survival craft to address the risks to individuals with disabilities, children, and the elderly; (D)the efficacy of alternative safety systems, devices, or measures in improving survivability of individuals with disabilities, children, and the elderly; and 
(E)the number of small businesses and nonprofit vessel operators that would be affected by requiring the carriage of such survival craft on passenger vessels to address the risks to individuals with disabilities, children, and the elderly. (2)ScopeIn conducting the review under paragraph (1), the Secretary shall include an examination of passenger vessel casualties that have occurred in the waters of other nations. 
(3)UpdatesThe Secretary shall update the review required under paragraph (1) every 5 years. (4)RevisionBased on the review conducted under paragraph (1), including updates thereto, the Secretary shall revise regulations concerning the carriage of survival craft under section 3104(c) of title 46, United States Code. 
(c)GAO study 
(1)In generalNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall complete and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report to determine any adverse or positive changes in public safety after the implementation of the amendments and requirements under this section and section 3104 of title 46, United States Code. (2)RequirementsIn completing the report under paragraph (1), the Comptroller General shall examine— 
(A)the number of casualties, by vessel type and area of operation, as the result of immersion in water reported to the Coast Guard for each of the 10 most recent fiscal years for which such data are available; (B)data for each fiscal year on— 
(i)vessel safety, including stability and safe navigation; and (ii)survivability of individuals, including individuals with disabilities, children, and the elderly; 
(C)the efficacy of alternative safety systems, devices, or measures; and (D)any available data on the costs of the amendments and requirements under this section and section 3104 of title 46, United States Code. 
302.Vessel replacement 
(a)Loans and guaranteesChapter 537 of title 46, United States Code, is amended— (1)in section 53701— 
(A)by redesignating paragraphs (8) through (14) as paragraphs (9) through (15), respectively; and (B)by inserting after paragraph (7) the following: 
 
(8)Historical usesThe term historical uses includes— (A)refurbishing, repairing, rebuilding, or replacing equipment on a fishing vessel, without materially increasing harvesting capacity; 
(B)purchasing a used fishing vessel; (C)purchasing, constructing, expanding, or reconditioning a fishery facility; 
(D)refinancing existing debt; (E)reducing fishing capacity; and 
(F)making upgrades to a fishing vessel, including upgrades in technology, gear, or equipment, that improve— (i)collection and reporting of fishery-dependent data; 
(ii)bycatch reduction or avoidance; (iii)gear selectivity; 
(iv)adverse impacts caused by fishing gear; or (v)safety.; and 
(2)in section 53702(b), by adding at the end the following:  (3)Minimum obligations available for historic usesOf the direct loan obligations issued by the Secretary under this chapter, the Secretary shall make a minimum of $59,000,000 available each fiscal year for historic uses. 
(4)Use of obligations in limited access fisheriesIn addition to the other eligible purposes and uses of direct loan obligations provided for in this chapter, the Secretary may issue direct loan obligations for the purpose of— (A)financing the construction or reconstruction of a fishing vessel in a fishery managed under a limited access system; or 
(B)financing the purchase of harvesting rights in a fishery that is federally managed under a limited access system.. (b)Limitation on Application to certain fishing vessels of prohibition under vessel construction programSection 302(b)(2) of the Fisheries Financing Act (title III of Public Law 104–297; 46 U.S.C. 53706 note) is amended— 
(1)in the second sentence— (A)by striking or in and inserting , in; and 
(B)by inserting before the period the following: , in fisheries that are under the jurisdiction of the North Pacific Fishery Management Council and managed under a fishery management plan issued under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), or in the Pacific whiting fishery that is under the jurisdiction of the Pacific Fishery Management Council and managed under a fishery management plan issued under that Act; and (2)by adding at the end the following: Any fishing vessel operated in fisheries under the jurisdiction of the North Pacific Fishery Management Council and managed under a fishery management plan issued under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), or in the Pacific whiting fishery under the jurisdiction of the Pacific Fishery Management Council and managed under a fishery management plan issued under that Act, and that is replaced by a vessel that is constructed or rebuilt with a loan or loan guarantee provided by the Federal Government may not be used to harvest fish in any fishery under the jurisdiction of any regional fishery management council, other than a fishery under the jurisdiction of the North Pacific Fishery Management Council or the Pacific Fishery Management Council.. 
303.Model years for recreational vessels 
(a)In generalSection 4302 of title 46, United States Code is amended by adding at the end the following:  (e) (1)Under this section, a model year for recreational vessels and associated equipment shall, except as provided in paragraph (2)— 
(A)begin on June 1 of a year and end on July 31 of the following year; and (B)be designated by the year in which it ends. 
(2)Upon the request of a recreational vessel manufacturer to which this chapter applies, the Secretary may alter a model year for a model of recreational vessel of the manufacturer and associated equipment, by no more than 6 months from the model year described in paragraph (1).. (b)ApplicationThis section shall only apply with respect to recreational vessels and associated equipment constructed or manufactured, respectively, on or after the date of enactment of this Act. 
304.Merchant mariner credential expiration harmonization 
(a)In generalExcept as provided in subsection (c) and not later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall establish a process to harmonize the expiration dates of merchant mariner credentials, mariner medical certificates, and radar observer endorsements for individuals applying to the Secretary for a new merchant mariner credential or for renewal of an existing merchant mariner credential. (b)RequirementsThe Secretary shall ensure that the process established under subsection (a)— 
(1)does not require an individual to renew a merchant mariner credential earlier than the date on which the individual’s current credential expires; and (2)results in harmonization of expiration dates for merchant mariner credentials, mariner medical certificates, and radar observer endorsements for all individuals by not later than 6 years after the date of the enactment of this Act. 
(c)ExceptionThe process established under subsection (a) does not apply to individuals— (1)holding a merchant mariner credential with— 
(A)an active Standards of Training, Certification, and Watchkeeping endorsement; or (B)Federal first-class pilot endorsement; or 
(2)who have been issued a time-restricted medical certificate. 305.Safety zones for permitted marine eventsNot later than 6 months after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall establish and implement a process to— 
(1)account for the number of safety zones established for permitted marine events; (2)differentiate whether the event sponsor who requested a permit for such an event is— 
(A)an individual; (B)an organization; or 
(C)a government entity; and (3)account for Coast Guard resources utilized to enforce safety zones established for permitted marine events, including for— 
(A)the number of Coast Guard or Coast Guard Auxiliary vessels used; and (B)the number of Coast Guard or Coast Guard Auxiliary patrol hours required. 
306.Technical corrections 
(a)Title 46Title 46, United States Code, is amended— (1)in section 103, by striking (33 U.S.C. 151). and inserting (33 U.S.C. 151(b)).; 
(2)in section 2118— (A)in subsection (a), in the matter preceding paragraph (1), by striking title, and inserting subtitle,; and 
(B)in subsection (b), by striking title and inserting subtitle; (3)in the analysis for chapter 35— 
(A)by adding a period at the end of the item relating to section 3507; and (B)by adding a period at the end of the item relating to section 3508; 
(4)in section 3715(a)(2), by striking ; and and inserting a semicolon; (5)in section 4506, by striking (a); 
(6)in section 8103(b)(1)(A)(iii), by striking Academy. and inserting Academy; and; (7)in section 11113(c)(1)(A)(i), by striking under this Act; 
(8)in the analysis for chapter 701— (A)by adding a period at the end of the item relating to section 70107A; 
(B)in the item relating to section 70112, by striking security advisory committees. and inserting Security Advisory Committees.; and (C)in the item relating to section 70122, by striking watch program. and inserting Watch Program.; 
(9)in section 70105(c)— (A)in paragraph (1)(B)(xv)— 
(i)by striking 18, popularly and inserting 18 (popularly; and (ii)by striking Act and inserting Act); and 
(B)in paragraph (2), by striking (D) paragraph and inserting (D) of paragraph; (10)in section 70107— 
(A)in subsection (b)(2), by striking 5121(j)(8)), and inserting 5196(j)(8)),; and (B)in subsection (m)(3)(C)(iii), by striking that is and inserting that the applicant; 
(11)in section 70122, in the section heading, by striking watch program and inserting Watch Program; and (12)in the analysis for chapter 705, by adding a period at the end of the item relating to section 70508. 
(b)General Bridge Statutes 
(1)Act of March 3, 1899The Act of March 3, 1899, popularly known as the Rivers and Harbors Appropriations Act of 1899, is amended— (A)in section 9 (33 U.S.C. 401), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and 
(B)in section 18 (33 U.S.C. 502), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. (2)Act of March 23, 1906The Act of March 23, 1906, popularly known as the Bridge Act of 1906, is amended— 
(A)in the first section (33 U.S.C. 491), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; (B)in section 4 (33 U.S.C. 494), by striking Secretary of Homeland Security each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and 
(C)in section 5 (33 U.S.C. 495), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. (3)Act of August 18, 1894Section 5 of the Act entitled An Act making appropriations for the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved August 18, 1894 (33 U.S.C. 499) is amended by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. 
(4)Act of June 21, 1940The Act of June 21, 1940, popularly known as the Truman-Hobbs Act, is amended— (A)in section 1 (33 U.S.C. 511), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; 
(B)in section 4 (33 U.S.C. 514), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; (C)in section 7 (33 U.S.C. 517), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and 
(D)in section 13 (33 U.S.C. 523), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating. (5)General Bridge Act of 1946The General Bridge Act of 1946 is amended— 
(A)in section 502(b) (33 U.S.C. 525(b)), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; and (B)in section 510 (33 U.S.C. 533), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating. 
(6)International Bridge Act of 1972The International Bridge Act of 1972 is amended— (A)in section 5 (33 U.S.C. 535c), by striking Secretary of Transportation and inserting Secretary of the department in which the Coast Guard is operating; 
(B)in section 8 (33 U.S.C. 535e), by striking Secretary of Transportation each place it appears and inserting Secretary of the department in which the Coast Guard is operating; and (C)by striking section 11 (33 U.S.C. 535h). 
307.Recommendations for improvements of marine casualty reportingNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of the actions the Commandant will take to implement recommendations on improvements to the Coast Guard’s marine casualty reporting requirements and procedures included in— (1)the Department of Homeland Security Office of Inspector General report entitled Marine Accident Reporting, Investigations, and Enforcement in the United States Coast Guard, released on May 23, 2013; and 
(2)the Towing Safety Advisory Committee report entitled Recommendations for Improvement of Marine Casualty Reporting, released on March 26, 2015. 308.Recreational vessel engine weightsNot later than 180 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue regulations amending table 4 to subpart H of part 183 of title 33, Code of Federal Regulations (relating to Weights (Pounds) of Outboard Motor and Related Equipment for Various Boat Horsepower Ratings) as appropriate to reflect Standard 30–Outboard Engine and Related Equipment Weights published by the American Boat and Yacht Council, as in effect on the date of the enactment of this Act. 
309.Merchant mariner medical certification reform 
(a)In generalChapter 75 of title 46, United States Code, is amended by adding at the end the following:  7509.Medical certification by trusted agents (a)In generalNotwithstanding any other provision of law and pursuant to regulations prescribed by the Secretary, a trusted agent may issue a medical certificate to an individual who— 
(1)must hold such certificate to qualify for a license, certificate of registry, or merchant mariner’s document, or endorsement thereto under this part; and (2)is qualified as to sight, hearing, and physical condition to perform the duties of such license, certificate, document, or endorsement, as determined by the trusted agent. 
(b)Process for issuance of certificates by SecretaryA final rule implementing this section shall include a process for— (1)the Secretary of the department in which the Coast Guard is operating to issue medical certificates to mariners who submit applications for such certificates to the Secretary; and 
(2)a trusted agent to defer to the Secretary the issuance of a medical certificate. (c)Trusted agent definedIn this section the term trusted agent means a medical practitioner certified by the Secretary to perform physical examinations of an individual for purposes of a license, certificate of registry, or merchant mariner’s document under this part.. 
(b)DeadlineNot later than 5 years after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a final rule implementing section 7509 of title 46, United States Code, as added by this section. (c)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
7509. Medical certification by trusted agents.. 
310.Atlantic Coast port access route study 
(a)Atlantic Coast Port Access Route StudyNot later than April 1, 2016, the Commandant of the Coast Guard shall conclude the Atlantic Coast Port Access Route Study and submit the results of such study to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. (b)Nantucket SoundNot later than December 1, 2016, the Commandant of the Coast Guard shall complete and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a port access route study of Nantucket Sound using the standards and methodology of the Atlantic Coast Port Access Route Study, to determine whether the Coast Guard should revise existing regulations to improve navigation safety in Nantucket Sound due to factors such as increased vessel traffic, changing vessel traffic patterns, weather conditions, or navigational difficulty in the vicinity. 
311.Certificates of documentation for recreational vesselsNot later than one year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue regulations that— (1)make certificates of documentation for recreational vessels effective for 5 years; and 
(2)require the owner of such a vessel— (A)to notify the Coast Guard of each change in the information on which the issuance of the certificate of documentation is based, that occurs before the expiration of the certificate; and 
(B)apply for a new certificate of documentation for such a vessel if there is any such change. 312.Program guidelinesNot later than 180 days after the date of the enactment this Act, the Secretary of Transportation shall— 
(1)develop guidelines to implement the program authorized under section 304(a) of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241), including specific actions to ensure the future availability of able and credentialed United States licensed and unlicensed seafarers including— (A)incentives to encourage partnership agreements with operators of foreign-flag vessels that carry liquified natural gas, that provide no less than one training billet per vessel for United States merchant mariners in order to meet minimum mandatory sea service requirements; 
(B)development of appropriate training curricula for use by public and private maritime training institutions to meet all United States merchant mariner license, certification, and document laws and requirements under the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978; and (C)steps to promote greater outreach and awareness of additional job opportunities for sea service veterans of the United States Armed Forces; and 
(2)submit such guidelines to the Committee Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 313.Repeals (a)Repeals, Merchant Marine Act, 1936Sections 601 through 606, 608 through 611, 613 through 616, 802, and 809 of the Merchant Marine Act, 1936 (46 U.S.C. 53101 note) are repealed. 
(b)Conforming amendmentsChapter 575 of title 46, United States Code, is amended— (1)in section 57501, by striking titles V and VI and inserting title V; and 
(2)in section 57531(a), by striking titles V and VI and inserting title V. (c)Transfer from Merchant Marine Act, 1936 (1)In generalSection 801 of the Merchant Marine Act, 1936 (46 U.S.C. 53101 note) is— 
(A)redesignated as section 57522 of title 46, United States Code, and transferred to appear after section 57521 of such title; and (B)as so redesignated and transferred, is amended— 
(i)by striking so much as precedes the first sentence and inserting the following:  57522.Books and records, balance sheets, and inspection and auditing; (ii)by striking the provision of title VI or VII of this Act and inserting this chapter; and 
(iii)by striking : Provided, That and all that follows through Commission. (2)Clerical amendmentThe analysis for chapter 575, of title 46, United States Code, is amended by inserting after the item relating to section 57521 the following: 
 
 
57522. Books and records, balance sheets, and inspection and auditing.. 
(d)Repeals, title 46, U.S.CSection 8103 of title 46, United States Code, is amended in subsections (c) and (d) by striking or operating each place it appears. 314.Maritime drug law enforcement (a)ProhibitionsSection 70503(a) of title 46, United States Code, is amended to read as follows: 
 
(a)ProhibitionsWhile on board a covered vessel, an individual may not knowingly or intentionally— (1)manufacture or distribute, or possess with intent to manufacture or distribute, a controlled substance; 
(2)destroy (including jettisoning any item or scuttling, burning, or hastily cleaning a vessel), or attempt or conspire to destroy, property that is subject to forfeiture under section 511(a) of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 881(a)); or (3)conceal, or attempt or conspire to conceal, more than $100,000 in currency or other monetary instruments on the person of such individual or in any conveyance, article of luggage, merchandise, or other container, or compartment of or aboard the covered vessel if that vessel is outfitted for smuggling.. 
(b)Covered vessel definedSection 70503 of title 46, United States Code, is amended by adding at the end the following:  (e)Covered vessel definedIn this section the term covered vessel means— 
(1)a vessel of the United States or a vessel subject to the jurisdiction of the United States; or (2)any other vessel if the individual is a citizen of the United States or a resident alien of the United States.. 
(c)PenaltiesSection 70506 of title 46, United States Code, is amended— (1)in subsection (a), by striking A person violating section 70503 and inserting A person violating paragraph (1) of section 70503(a); and 
(2)by adding at the end the following:  (d)PenaltyA person violating paragraph (2) or (3) of section 70503(a) shall be fined in accordance with section 3571 of title 18, imprisoned not more than 15 years, or both.. 
(d)Seizure and forfeitureSection 70507(a) of title 46, United States Code, is amended by striking section 70503 and inserting section 70503 or 70508. (e)Clerical amendments (1)The heading of section 70503 of title 46, United States Code, is amended to read as follows: 
 
70503.Prohibited acts 
(2)The analysis for chapter 705 of title 46, United States Code, is further amended by striking the item relating to section 70503 and inserting the following:   70503. Prohibited acts.. 315.Examinations for merchant mariner credentials (a)Disclosure (1)In generalChapter 75 of title 46, United States Code, is further amended by adding at the end the following: 
 
7510.Examinations for merchant mariner credentials 
(a)Disclosure not requiredNotwithstanding any other provision of law, the Secretary is not required to disclose to the public— (1)a question from any examination for a merchant mariner credential; 
(2)the answer to such a question, including any correct or incorrect answer that may be presented with such question; and (3)any quality or characteristic of such a question, including— 
(A)the manner in which such question has been, is, or may be selected for an examination; (B)the frequency of such selection; and 
(C)the frequency that an examinee correctly or incorrectly answered such question. (b)Exception for Certain QuestionsNotwithstanding subsection (a), the Secretary may, for the purpose of preparation by the general public for examinations required for merchant mariner credentials, release an examination question and answer that the Secretary has retired or is not presently on or part of an examination, or that the Secretary determines is appropriate for release. 
(c)Exam review 
(1)In generalNot later than 90 days after the date of the enactment of the Coast Guard Authorization Act of 2015, and once every two years thereafter, the Commandant of the Coast Guard shall commission a working group to review new questions for inclusion in examinations required for merchant mariner credentials, composed of— (A)1 subject matter expert from the Coast Guard; 
(B)representatives from training facilities and the maritime industry, of whom— (i)one-half shall be representatives from approved training facilities; and 
(ii)one-half shall be representatives from the appropriate maritime industry; (C)at least 1 representative from the Merchant Marine Personnel Advisory Committee; 
(D)at least 2 representatives from the State maritime academies, of whom one shall be a representative from the deck training track and one shall be a representative of the engine license track; (E)representatives from other Coast Guard Federal advisory committees, as appropriate, for the industry segment associated with the subject examinations; 
(F)at least 1 subject matter expert from the Maritime Administration; and (G)at least 1 human performance technology representative. 
(2)Inclusion of persons knowledgeable about examination typeThe working group shall include representatives knowledgeable about the examination type under review. (3)LimitationThe requirement to convene a working group under paragraph (1) does not apply unless there are new examination questions to review. 
(4)Baseline review 
(A)In generalWithin 1 year after the date of the enactment of the Coast Guard Authorization Act of 2015, the Secretary shall convene the working group to complete a baseline review of the Coast Guard’s Merchant Mariner Credentialing Examination, including review of— (i)the accuracy of examination questions; 
(ii)the accuracy and availability of examination references; (iii)the length of merchant mariner examinations; and 
(iv)the use of standard technologies in administering, scoring, and analyzing the examinations. (B)Progress reportThe Coast Guard shall provide a progress report to the appropriate congressional committees on the review under this paragraph. 
(5)Full membership not requiredThe Coast Guard may convene the working group without all members present if any non-Coast-Guard representative is present. (6)Nondisclosure agreementThe Secretary shall require all members of the working group to sign a nondisclosure agreement with the Secretary. 
(7)Treatment of members as federal employeesA member of the working group who is not a Federal Government employee shall not be considered a Federal employee in the service or the employment of the Federal Government, except that such a member shall be considered a special government employee, as defined in section 202(a) of title 18 for purposes of sections 203, 205, 207, 208, and 209 of such title and shall be subject to any administrative standards of conduct applicable to an employee of the department in which the Coast Guard is operating. (8)Formal exam reviewThe Secretary shall ensure that the Coast Guard Performance Technology Center— 
(A)prioritizes the review of examinations required for merchant mariner credentials; and (B)not later than 3 years after the date of enactment of the Coast Guard Authorization Act of 2015, completes a formal review, including an appropriate analysis, of the topics and testing methodology employed by the National Maritime Center for merchant seamen licensing. 
(9)FACAThe Federal Advisory Committee Act (5 U.S.C. App) shall not apply to any working group created under this section to review the Coast Guard’s merchant mariner credentialing examinations. (d)Merchant mariner credential definedIn this section, the term merchant mariner credential means a merchant seaman license, certificate, or document that the Secretary is authorized to issue pursuant to this title.. 
(2)Clerical amendmentThe analysis for such chapter is further amended by adding at the end the following:   7510. Examinations for merchant mariner credentials.. (b)Examinations for merchant mariner credentials (1)In generalChapter 71 of title 46, United States Code, is amended by adding at the end the following: 
 
7116.Examinations for merchant mariner credentials 
(a)Requirement for sample examsThe Secretary shall develop a sample merchant mariner credential examination and outline of merchant mariner examination topics on an annual basis. (b)Public availabilityEach sample examination and outline of topics developed under subsection (a) shall be readily available to the public. 
(c)Merchant mariner credential definedIn this section, the term merchant mariner credential has the meaning that term has in section 7510.. (2)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
7116. Examinations for merchant mariner credentials.. 
(c)Disclosure to CongressNothing in this section may be construed to authorize the withholding of information from an appropriate inspector general, the Committee on Commerce, Science, and Transportation of the Senate, or the Committee on Transportation and Infrastructure of the House of Representatives. 316.Higher volume port area regulatory definition change (a)In GeneralSubsection (a) of section 710 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2986) is amended to read as follows: 
 
(a)Higher volume portsNotwithstanding any other provision of law, the requirements of subparts D, F, and G of part 155 of title 33, Code of Federal Regulations, that apply to the higher volume port area for the Strait of Juan de Fuca at Port Angeles, Washington (including any water area within 50 nautical miles seaward), to and including Puget Sound, shall apply, in the same manner, and to the same extent, to the Strait of Juan de Fuca at Cape Flattery, Washington (including any water area within 50 nautical miles seaward), to and including Puget Sound.. (b)Conforming amendmentSubsection (b) of such section is amended by striking the modification of the higher volume port area definition required by subsection (a). and inserting higher volume port requirements made applicable under subsection (a).. 
317.Recognition of port security assessments conducted by other entitiesSection 70108 of title 46, United States Code, is amended by adding at the end the following:  (f)Recognition of assessment conducted by other entities (1)Certification and treatment of assessmentsFor the purposes of this section and section 70109, the Secretary may treat an assessment that a foreign government (including, for the purposes of this subsection, an entity of or operating under the auspices of the European Union) or international organization has conducted as an assessment that the Secretary has conducted for the purposes of subsection (a), provided that the Secretary certifies that the foreign government or international organization has— 
(A)conducted the assessment in accordance with subsection (b); and (B)provided the Secretary with sufficient information pertaining to its assessment (including, but not limited to, information on the outcome of the assessment). 
(2)Authorization to enter into an agreementFor the purposes of this section and section 70109, the Secretary, in consultation with the Secretary of State, may enter into an agreement with a foreign government (including, for the purposes of this subsection, an entity of or operating under the auspices of the European Union) or international organization, under which parties to the agreement— (A)conduct an assessment, required under subsection (a); 
(B)share information pertaining to such assessment (including, but not limited to, information on the outcome of the assessment); or (C)both. 
(3)LimitationsNothing in this subsection shall be construed to— (A)require the Secretary to recognize an assessment that a foreign government or an international organization has conducted; or 
(B)limit the discretion or ability of the Secretary to conduct an assessment under this section. (4)Notification to CongressNot later than 30 days before entering into an agreement or arrangement with a foreign government under paragraph (2), the Secretary shall notify the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of the proposed terms of such agreement or arrangement.. 
318.Fishing vessel and fish tender vessel certification 
(a)Alternative safety compliance programsSection 4503 of title 46, United States Code, is amended— (1)in subsection (a), by striking this section and inserting this subsection; 
(2)in subsection (b), by striking This section and inserting Except as provided in subsection (d), subsection (a); (3)in subsection (c)— 
(A)by striking This section and inserting (1) Except as provided in paragraph (2), subsection (a); and (B)by adding at the end the following: 
 
(2)Subsection (a) does not apply to a fishing vessel or fish tender vessel to which section 4502(b) of this title applies, if the vessel— (A)is at least 50 feet overall in length, and not more than 79 feet overall in length as listed on the vessel's certificate of documentation or certificate of number; and 
(B) 
(i)is built after the date of the enactment of the Coast Guard Authorization Act of 2015; and (ii)complies with— 
(I)the requirements described in subsection (e); or (II)the alternative requirements established by the Secretary under subsection (f).; and 
(4)by redesignating subsection (e) as subsection (g), and inserting after subsection (d) the following:  (e)The requirements referred to in subsection (c)(2)(B)(ii)(I) are the following: 
(1)The vessel is designed by an individual licensed by a State as a naval architect or marine engineer, and the design incorporates standards equivalent to those prescribed by a classification society to which the Secretary has delegated authority under section 3316 or another qualified organization approved by the Secretary for purposes of this paragraph. (2)Construction of the vessel is overseen and certified as being in accordance with its design by a marine surveyor of an organization accepted by the Secretary. 
(3)The vessel— (A)completes a stability test performed by a qualified individual; 
(B)has written stability and loading instructions from a qualified individual that are provided to the owner or operator; and (C)has an assigned loading mark. 
(4)The vessel is not substantially altered without the review and approval of an individual licensed by a State as a naval architect or marine engineer before the beginning of such substantial alteration. (5)The vessel undergoes a condition survey at least twice in 5 years, not to exceed 3 years between surveys, to the satisfaction of a marine surveyor of an organization accepted by the Secretary. 
(6)The vessel undergoes an out-of-water survey at least once every 5 years to the satisfaction of a certified marine surveyor of an organization accepted by the Secretary. (7)Once every 5 years and at the time of a substantial alteration to such vessel, compliance of the vessel with the requirements of paragraph (3) is reviewed and updated as necessary. 
(8)For the life of the vessel, the owner of the vessel maintains records to demonstrate compliance with this subsection and makes such records readily available for inspection by an official authorized to enforce this chapter. (f) (1)Not later than 10 years after the date of the enactment of the Coast Guard Authorization Act of 2015, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that provides an analysis of the adequacy of the requirements under subsection (e) in maintaining the safety of the fishing vessels and fish tender vessels which are described in subsection (c)(2) and which comply with the requirements of subsection (e). 
(2)If the report required under this subsection includes a determination that the safety requirements under subsection (e) are not adequate or that additional safety measures are necessary, that the Secretary may establish an alternative safety compliance program for fishing vessels or fish tender vessels (or both) which are described in subsection (c)(2) and which comply with the requirements of subsection (e). (3)The alternative safety compliance program established under this subsection shall include requirements for— 
(A)vessel construction; (B)a vessel stability test; 
(C)vessel stability and loading instructions; (D)an assigned vessel loading mark; 
(E)a vessel condition survey at least twice in 5 years, not to exceed 3 years between surveys; (F)an out-of-water vessel survey at least once every 5 years; 
(G)maintenance of records to demonstrate compliance with the program, and the availability of such records for inspection; and (H)such other aspects of vessel safety as the Secretary considers appropriate.. 
(b)GAO report on commercial fishing vessel safety 
(1)In generalNot later than 12 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on commercial fishing vessel safety. The report shall include— (A)national and regional trends that can be identified with respect to rates of marine casualties, human injuries, and deaths aboard or involving fishing vessels greater than 79 feet in length that operate beyond the 3-nautical-mile demarcation line; 
(B)a comparison of United States regulations for classification of fishing vessels to those established by other countries, including the vessel length at which such regulations apply; (C)the additional costs imposed on vessel owners as a result of the requirement in section 4503(a) of title 46, United States Code, and how the those costs vary in relation to vessel size and from region to region; 
(D)savings that result from the application of the requirement in section 4503(a) of title 46, United States Code, including reductions in insurance rates or reduction in the number of fishing vessels or fish tender vessels lost to major safety casualties, nationally and regionally; (E)a national and regional comparison of the additional costs and safety benefits associated with fishing vessels or fish tender vessels that are built and maintained to class through a classification society to the additional costs and safety benefits associated with fishing vessels or fish tender vessels that are built to standards equivalent to classification society construction standards and maintained to standards equivalent to classification society standards with verification by independent surveyors; and 
(F)the impact on the cost of production and availability of qualified shipyards, nationally and regionally, resulting from the application of the requirement in section 4503(a) of title 46, United States Code. (2)Consultation requirementIn preparing the report under paragraph (1), the Comptroller General shall— 
(A)consult with owners and operators of fishing vessels or fish tender vessels, classification societies, shipyards, the National Institute for Occupational Safety and Health, the National Transportation Safety Board, the Coast Guard, academics, naval architects, and marine safety nongovernmental organizations; and (B)obtain relevant data from the Coast Guard including data collected from enforcement actions, boardings, investigations of marine casualties, and serious marine incidents. 
(3)Treatment of dataIn preparing the report under paragraph (1), the Comptroller General shall— (A)disaggregate data regionally for each of the regions managed by the regional fishery management councils established under section 302 of the Magnuson-Stevens Fisheries Conservation and Management Act (16 U.S.C. 1852), the Atlantic States Marine Fisheries Commission, the Pacific States Marine Fisheries Commission, and the Gulf States Marine Fisheries Commission; and 
(B)include qualitative data on the types of fishing vessels or fish tender vessels included in the report. 319.Interagency Coordinating Committee on Oil Pollution Research (a)In generalSection 7001(a)(3) of the Oil Pollution Act of 1990 (33 U.S.C. 2761(a)(3)) is amended— 
(1)by striking Minerals Management Service and inserting Bureau of Safety and Environmental Enforcement, the Bureau of Ocean Energy Management,; and (2)by inserting the United States Arctic Research Commission, after National Aeronautics and Space Administration,. 
(b)Technical amendmentsSection 7001 of the Oil Pollution Act of 1990 (33 U.S.C. 2761) is amended— (1)in subsection (b)(2), in the matter preceding subparagraph (A), by striking Department of Transportation and inserting department in which the Coast Guard is operating; and 
(2)in subsection (c)(8)(A), by striking (1989) and inserting (2010). 320.International port and facility inspection coordinationSection 825(a) of the Coast Guard Authorization Act of 2010 (6 U.S.C. 945 note; Public Law 111–281) is amended in the matter preceding paragraph (1)— 
(1)by striking the department in which the Coast Guard is operating and inserting Homeland Security; and (2)by striking they are integrated and conducted by the Coast Guard and inserting the assessments are coordinated between the Coast Guard and Customs and Border Protection. 
IVFederal Maritime Commission 
401.Authorization of appropriations 
(a)In generalChapter 3 of title 46, United States Code, is amended by adding at the end the following:  308.Authorization of appropriationsThere is authorized to be appropriated to the Federal Maritime Commission $24,700,000 for each of fiscal years 2016 and 2017 for the activities of the Commission authorized under this chapter and subtitle IV.. 
(b)Clerical amendmentThe analysis for chapter 3 of title 46, United States Code, is amended by adding at the end the following:   308. Authorization of appropriations.. 402.Duties of the ChairmanSection 301(c)(3)(A) of title 46, United States Code, is amended— 
(1)in clause (ii) by striking units, but only after consultation with the other Commissioners; and inserting units (with such appointments subject to the approval of the Commission);; (2)in clause (iv) by striking and at the end; 
(3)in clause (v) by striking the period at the end and inserting ; and; and (4)by adding at the end the following: 
 
(vi)prepare and submit to the President and the Congress requests for appropriations for the Commission (with such requests subject to the approval of the Commission).. 403.Prohibition on awardsSection 307 of title 46, United States Code, is amended— 
(1)by striking The Federal Maritime Commission and inserting the following:  (a)In generalThe Federal Maritime Commission; and 
(2)by adding at the end the following:  (b)ProhibitionNotwithstanding subsection (a), the Federal Maritime Commission may not expend any funds appropriated or otherwise made available to it to a non-Federal entity to issue an award, prize, commendation, or other honor that is not related to the purposes set forth in section 40101.. 
VConveyances 
AMiscellaneous conveyances 
501.Conveyance of Coast Guard property in Point Reyes Station, California 
(a)Conveyance 
(1)In generalThe Commandant of the Coast Guard shall convey to the County of Marin, California all right, title, and interest of the United States in and to the covered property— (A)for fair market value, as provided in paragraph (2); 
(B)subject to the conditions required by this section; and (C)subject to any other term or condition that the Commandant considers appropriate and reasonable to protect the interests of the United States. 
(2)Fair market valueThe fair market value of the covered property shall be— (A)determined by a real estate appraiser who has been selected by the County and is licensed to practice in California; and 
(B)approved by the Commandant. (3)ProceedsThe Commandant shall deposit the proceeds from a conveyance under paragraph (1) in the Coast Guard Housing Fund established by section 687 of title 14, United States Code. 
(b)Condition of conveyanceAs a condition of any conveyance of the covered property under this section, the Commandant shall require that all right, title, and interest in and to the covered property shall revert to the United States if the covered property or any part thereof ceases to be used for affordable housing, as defined by the County and the Commandant at the time of conveyance, or to provide a public benefit approved by the County. (c)SurveyThe exact acreage and legal description of the covered property shall be determined by a survey satisfactory to the Commandant. 
(d)Rules of constructionNothing in this section may be construed to affect or limit the application of or obligation to comply with any environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)). (e)Covered property definedIn this section, the term covered property means the approximately 32 acres of real property (including all improvements located on the property) that are— 
(1)located in Point Reyes Station in the County of Marin, California; (2)under the administrative control of the Coast Guard; and 
(3)described as Parcel A, Tract 1, Parcel B, Tract 2, Parcel C, and Parcel D in the Declaration of Taking (Civil No. C 71–1245 SC) filed June 28, 1971, in the United States District Court for the Northern District of California. (f)ExpirationThe authority to convey the covered property under this section shall expire on the date that is four years after the date of the enactment of this Act. 
502.Conveyance of Coast Guard property in Tok, Alaska 
(a)Conveyance authorizedThe Commandant of the Coast Guard may convey to the Tanana Chiefs’ Conference all right, title, and interest of the United States in and to the covered property, upon payment to the United States of the fair market value of the covered property. (b)SurveyThe exact acreage and legal description of the covered property shall be determined by a survey satisfactory to the Commandant. 
(c)Fair market valueThe fair market value of the covered property shall be— (1)determined by appraisal; and 
(2)subject to the approval of the Commandant. (d)Costs of conveyanceThe responsibility for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with a conveyance under this section shall be determined by the Commandant and the purchaser. 
(e)Additional terms and conditionsThe Commandant may require such additional terms and conditions in connection with a conveyance under this section as the Commandant considers appropriate and reasonable to protect the interests of the United States. (f)Deposit of proceedsAny proceeds received by the United States from a conveyance under this section shall be deposited in the Coast Guard Housing Fund established under section 687 of title 14, United States Code. 
(g)Covered property defined 
(1)In generalIn this section, the term covered property means the approximately 3.25 acres of real property (including all improvements located on the property) that are— (A)located in Tok, Alaska; 
(B)under the administrative control of the Coast Guard; and (C)described in paragraph (2). 
(2)DescriptionThe property described in this paragraph is the following: (A)Lots 11, 12 and 13, block G, Second Addition to Hartsell Subdivision, Section 20, Township 18 North, Range 13 East, Copper River Meridian, Alaska as appears by Plat No. 72–39 filed in the Office of the Recorder for the Fairbanks Recording District of Alaska, bearing seal dated 25 September 1972, all containing approximately 1.25 acres and commonly known as 2–PLEX – Jackie Circle, Units A and B. 
(B)Beginning at a point being the SE corner of the SE ¼ of the SE ¼ Section 24, Township 18 North, Range 12 East, Copper River Meridian, Alaska; thence running westerly along the south line of said SE ¼ of the NE ¼ 260 feet; thence northerly parallel to the east line of said SE ¼ of the NE ¼ 335 feet; thence easterly parallel to the south line 260 feet; then south 335 feet along the east boundary of Section 24 to the point of beginning; all containing approximately 2.0 acres and commonly known as 4–PLEX – West C and Willow, Units A, B, C and D. (h)ExpirationThe authority to convey the covered property under this section shall expire on the date that is 4 years after the date of the enactment of this Act. 
BPribilof Islands 
521.Short titleThis subtitle may be cited as the Pribilof Island Transition Completion Act of 2015. 522.Transfer and disposition of property (a)TransferTo further accomplish the settlement of land claims under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), the Secretary of Commerce shall, subject to paragraph (2), and notwithstanding section 105(a) of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562), convey all right, title, and interest in the following property to the Alaska native village corporation for St. Paul Island: 
(1)Lots 4, 5, and 6A, Block 18, Tract A, U.S. Survey 4943, Alaska, the plat of which was Officially Filed on January 20, 2004, aggregating 13,006 square feet (0.30 acres). (2)On the termination of the license described in subsection (b)(3), T. 35 S., R. 131 W., Seward Meridian, Alaska, Tract 43, the plat of which was Officially Filed on May 14, 1986, containing 84.88 acres. 
(b)Federal use 
(1)In generalThe Secretary of the department in which the Coast Guard is operating may operate, maintain, keep, locate, inspect, repair, and replace any Federal aid to navigation located on the property described in subsection (a) as long as the aid is needed for navigational purposes. (2)AdministrationIn carrying out subsection (a), the Secretary may enter the property, at any time for as long as the aid is needed for navigational purposes, without notice to the extent that it is not practicable to provide advance notice. 
(3)LicenseThe Secretary of the Department in which the Coast Guard is operating may maintain a license in effect on the date of the enactment of this Act with respect to the real property and improvements under subsection (a) until the termination of the license. (4)ReportsNot later than 2 years after the date of the enactment of this Act and not less than once every 2 years thereafter, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on— 
(A)efforts taken to remediate contaminated soils on tract 43 described in subsection (a)(2); (B)a schedule for the completion of contaminated soil remediation on tract 43; and 
(C)any use of tract 43 to carry out Coast Guard navigation activities. (c)Agreement on transfer of other property on St. Paul Island (1)In generalIn addition to the property transferred under subsection (a), not later than 60 days after the date of the enactment of this Act, the Secretary of Commerce and the presiding officer of the Alaska native village corporation for St. Paul Island shall enter into an agreement to exchange of property on Tracts 50 and 38 on St. Paul Island and to finalize the recording of deeds, to reflect the boundaries and ownership of Tracts 50 and 38 as depicted on a survey of the National Oceanic and Atmospheric Administration, to be filed with the Office of the Recorder for the Department of Natural Resources for the State of Alaska. 
(2)EasementsThe survey described in subsection (a) shall include respective easements granted to the Secretary and the Alaska native village corporation for the purpose of utilities, drainage, road access, and salt lagoon conservation. 523.Notice of certificationSection 105 of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562) is amended— 
(1)in subsection (a)(1), by striking The Secretary and inserting Notwithstanding paragraph (2) and effective beginning on the date the Secretary publishes the notice of certification required by subsection (b)(5), the Secretary; (2)in subsection (b)— 
(A)in paragraph (1)(A), by striking section 205 of the Fur Seal Act of 1966 (16 U.S.C. 1165) and inserting section 205(a) of the Fur Seal Act of 1966 (16 U.S.C. 1165(a)); and (B)by adding at the end the following: 
 
(5)Notice of certificationThe Secretary shall promptly publish and submit to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate notice that the certification described in paragraph (2) has been made.; and (3)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking makes the certification described in subsection (b)(2) and inserting publishes the notice of certification required by subsection (b)(5); and (B)in paragraph (1), by striking Section 205 and inserting Subsections (a), (b), (c), and (d) of section 205; 
(4)by redesignating subsection (e) as subsection (g); and (5)by inserting after subsection (d) the following: 
 
(e)Notifications 
(1)In generalNot later than 30 days after the Secretary makes a determination under subsection (f) that land on St. Paul Island, Alaska, not specified for transfer in the document entitled Transfer of Property on the Pribilof Islands: Descriptions, Terms and Conditions or section 522 of the Pribilof Island Transition Completion Act of 2015 is in excess of the needs of the Secretary and the Federal Government, the Secretary shall notify the Alaska native village corporation for St. Paul Island of the determination. (2)Election to receiveNot later than 60 days after the date receipt of the notification of the Secretary under subsection (a), the Alaska native village corporation for St. Paul Island shall notify the Secretary in writing whether the Alaska native village corporation elects to receive all right, title, and interest in the land or a portion of the land. 
(3)TransferIf the Alaska native village corporation provides notice under paragraph (2) that the Alaska native village corporation elects to receive all right, title and interest in the land or a portion of the land, the Secretary shall transfer all right, title, and interest in the land or portion to the Alaska native village corporation at no cost. (4)Other dispositionIf the Alaska native village corporation does not provide notice under paragraph (2) that the Alaska native village corporation elects to receive all right, title, and interest in the land or a portion of the land, the Secretary may dispose of the land in accordance with other applicable law. 
(f)Determination 
(1)In generalNot later than 2 years after the date of the enactment of this subsection and not less than once every 5 years thereafter, the Secretary shall determine whether property located on St. Paul Island and not transferred to the Natives of the Pribilof Islands is in excess of the smallest practicable tract enclosing land— (A)needed by the Secretary for the purposes of carrying out the Fur Seal Act of 1966 (16 U.S.C. 1151 et seq.); 
(B)in the case of land withdrawn by the Secretary on behalf of other Federal agencies, needed for carrying out the missions of those agencies for which land was withdrawn; or (C)actually used by the Federal Government in connection with the administration of any Federal installation on St. Paul Island. 
(2)Report of determinationWhen a determination is made under subsection (a), the Secretary shall report the determination to— (A)the Committee on Natural Resources of the House of Representatives; 
(B)the Committee on Commerce, Science, and Transportation of the Senate; and (C)the Alaska native village corporation for St. Paul Island.. 
524.Redundant capability 
(a)Rule of ConstructionExcept as provided in subsection (b), section 681 of title 14, United States Code, as amended by this Act, shall not be construed to prohibit any transfer or conveyance of lands under this subtitle or any actions that involve the dismantling or disposal of infrastructure that supported the former LORAN system that are associated with the transfer or conveyance of lands under section 522. (b)Redundant capabilityIf, within the 5-year period beginning on the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating determines that a facility on Tract 43, if transferred under this subtitle, is subsequently required to provide a positioning, navigation, and timing system to provide redundant capability in the event GPS signals are disrupted, the Secretary may— 
(1)operate, maintain, keep, locate, inspect, repair, and replace such facility; and (2)in carrying out the activities described in paragraph (1), enter, at any time, the facility without notice to the extent that it is not possible to provide advance notice, for as long as such facility is needed to provide such capability. 
CConveyance of Coast Guard property at Point Spencer, Alaska 
531.FindingsThe Congress finds as follows: (1)Major shipping traffic is increasing through the Bering Strait, the Bering and Chukchi Seas, and the Arctic Ocean, and will continue to increase whether or not development of the Outer Continental Shelf of the United States is undertaken in the future, and will increase further if such Outer Continental Shelf development is undertaken. 
(2)There is a compelling national, State, Alaska Native, and private sector need for permanent infrastructure development and for a presence in the Arctic region of Alaska by appropriate agencies of the Federal Government, particularly in proximity to the Bering Strait, to support and facilitate search and rescue, shipping safety, economic development, oil spill prevention and response, protection of Alaska Native archaeological and cultural resources, port of refuge, arctic research, and maritime law enforcement on the Bering Sea, the Chukchi Sea, and the Arctic Ocean. (3)The United States owns a parcel of land, known as Point Spencer, located between the Bering Strait and Port Clarence and adjacent to some of the best potential deepwater port sites on the coast of Alaska in the Arctic. 
(4)Prudent and effective use of Point Spencer may be best achieved through marshaling the energy, resources, and leadership of the public and private sectors. (5)It is in the national interest to develop infrastructure at Point Spencer that would aid the Coast Guard in performing its statutory duties and functions in the Arctic on a more permanent basis and to allow for public and private sector development of facilities and other infrastructure to support purposes that are of benefit to the United States. 
532.DefinitionsIn this subtitle: (1)ArcticThe term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111). 
(2)BSNCThe term BSNC means the Bering Straits Native Corporation authorized under section 7 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606). (3)CouncilThe term Council means the Port Coordination Council established under section 541. 
(4)PlanThe term Plan means the Port Management Coordination Plan developed under section 541. (5)Point spencerThe term Point Spencer means the land known as Point Spencer located in Townships 2, 3, and 4 South, Range 40 West, Kateel River Meridian, Alaska, between the Bering Strait and Port Clarence and withdrawn by Public Land Order 2650 (published in the Federal Register on April 12, 1962). 
(6)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of the department in which the Coast Guard is operating. (7)StateThe term State means the State of Alaska. 
(8)TractThe term Tract or Tracts means any of Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, as appropriate, or any portion of such Tract or Tracts. (9)Tracts 1, 2, 3, 4, 5, and 6The terms Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, and Tract 6 each mean the land generally depicted as Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, respectively, on the map entitled the Point Spencer Land Retention and Conveyance Map, dated January 2015, and on file with the Department of Homeland Security and the Department of the Interior. 
533.Authority to convey land in Point Spencer 
(a)Authority To convey tracts 1, 3, and 4Within 1 year after the Secretary notifies the Secretary of the Interior that the Coast Guard no longer needs to retain jurisdiction of Tract 1, Tract 3, or Tract 4 and subject to section 534, the Secretary of the Interior shall convey to BSNC or the State, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of that Tract in accordance with subsection (d). (b)Authority To convey tracts 2 and 5Within 1 year after the date of the enactment of this section and subject to section 534, the Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 2 and Tract 5 in accordance with subsection (d). 
(c)Authority to transfer tract 6Within one year after the date of the enactment of this Act and subject to sections 534 and 535, the Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 6 in accordance with subsection (e). (d)Order of offer to convey tract 1, 2, 3, 4, or 5 (1)Determination and offer (A)Tract 1, 3, or 4If the Secretary makes the determination under subsection (a) and subject to section 534, the Secretary of the Interior shall offer Tract 1, Tract 3, or Tract 4 for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). 
(B)Tract 2 and 5Subject to section 534, the Secretary of the Interior shall offer Tract 2 and Tract 5 to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). (2)Offer to BSNC (A)Acceptance by BSNCIf BSNC chooses to accept an offer of conveyance of a Tract under paragraph (1), the Secretary of the Interior shall consider Tract 6 as within BSNC’s entitlement under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) and shall convey such Tract to BSNC. 
(B)Decline by BSNCIf BSNC declines to accept an offer of conveyance of a Tract under paragraph (1), the Secretary of the Interior shall offer such Tract for conveyance to the State under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508). (3)Offer to State (A)Acceptance by StateIf the State chooses to accept an offer of conveyance of a Tract under paragraph (2)(B), the Secretary of the Interior shall consider such Tract as within the State’s entitlement under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508) and shall convey such Tract to the State. 
(B)Decline by StateIf the State declines to accept an offer of conveyance of a Tract offered under paragraph (2)(B), such Tract shall be disposed of pursuant to applicable public land laws. (e)Order of offer to convey tract 6 (1)OfferSubject to section 534, the Secretary of the Interior shall offer Tract 6 for conveyance to the State. 
(2)Offer to State 
(A)Acceptance by StateIf the State chooses to accept an offer of conveyance of Tract 6 under paragraph (1), the Secretary of the Interior shall consider Tract 6 as within the State’s entitlement under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508) and shall convey Tract 6 to the State. (B)Decline by StateIf the State declines to accept an offer of conveyance of Tract 6 under paragraph (1), the Secretary of the Interior shall offer Tract 6 for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.). 
(3)Offer to BSNC 
(A)Acceptance by BSNC 
(i)In generalSubject to clause (ii), if BSNC chooses to accept an offer of conveyance of Tract 6 under paragraph (2)(B), the Secretary of the Interior shall consider Tract 6 as within BSNC’s entitlement under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) and shall convey Tract 6 to BSNC. (ii)Lease by the StateThe conveyance of Tract 6 to BSNC shall be subject to BSNC negotiating a lease of Tract 6 to the State at no cost to the State, if the State requests such a lease. 
(B)Decline by BSNCIf BSNC declines to accept an offer of conveyance of Tract 6 under paragraph (2)(B), the Secretary of the Interior shall dispose of Tract 6 pursuant to the applicable public land laws. 534.Environmental compliance, liability, and monitoring (a)Environmental complianceNothing in this Act or any amendment made by this Act may be construed to affect or limit the application of or obligation to comply with any applicable environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)). 
(b)LiabilityA person to which a conveyance is made under this subtitle shall hold the United States harmless from any liability with respect to activities carried out on or after the date of the conveyance of the real property conveyed. The United States shall remain responsible for any liability with respect to activities carried out before such date on the real property conveyed. (c)Monitoring of known contamination (1)In generalTo the extent practicable and subject to paragraph (2), any contamination in a Tract to be conveyed to the State or BSNC under this subtitle that— 
(A)is identified in writing prior to the conveyance; and (B)does not pose an immediate or long-term risk to human health or the environment;may be routinely monitored and managed by the State or BSNC, as applicable, through institutional controls. 
(2)Institutional controlsInstitutional controls may be used if— (A)the Administrator of the Environmental Protection Agency and the Governor of the State concur that such controls are protective of human health and the environment; and 
(B)such controls are carried out in accordance with Federal and State law. 535.Easements and access (a)Use by coast guardThe Secretary of the Interior shall make each conveyance of any relevant Tract under this subtitle subject to an easement granting the Coast Guard, at no cost to the Coast Guard— 
(1)use of all existing and future landing pads, airstrips, runways, and taxiways that are located on such Tract; and (2)the right to access such landing pads, airstrips, runways, and taxiways. 
(b)Use by StateFor any Tract conveyed to BSNC under this subtitle, BSNC shall provide to the State, if requested and pursuant to negotiated terms with the State, an easement granting to the State, at no cost to the State— (1)use of all existing and future landing pads, airstrips, runways, and taxiways located on such Tract; and 
(2)a right to access such landing pads, airstrips, runways, and taxiways. (c)Right of access or right of wayIf the State requests a right of access or right of way for a road from the airstrip to the southern tip of Point Spencer, the location of such right of access or right of way shall be determined by the State, in consultation with the Secretary and BSNC, so that such right of access or right of way is compatible with other existing or planned infrastructure development at Point Spencer. 
(d)Access easement across tracts 2, 5, and 6In conveyance documents to the State and BSNC under this subtitle, the Coast Guard shall retain an access easement across Tracts 2, 5, and 6 reasonably necessary to afford the Coast Guard with access to Tracts 1, 3, and 4 for its operations. (e)AccessNot later than 30 days after the date of the enactment of this Act, the Coast Guard shall provide to the State and BSNC, access to Tracts for planning, design, and engineering related to remediation and use of and construction on those Tracts. 
(f)Public access easementsNo public access easements may be reserved to the United States under section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)) with respect to the land conveyed under this subtitle. 536.Relationship to Public Land Order 2650 (a)Tracts not conveyedAny Tract that is not conveyed under this subtitle shall remain withdrawn pursuant to Public Land Order 2650 (published in the Federal Register on April 12, 1962). 
(b)Tracts conveyedFor any Tract conveyed under this subtitle, Public Land Order 2650 shall automatically terminate upon issuance of a conveyance document issued pursuant to this subtitle for such Tract. 537.Archeological and cultural resourcesConveyance of any Tract under this subtitle shall not affect investigations, criminal jurisdiction, and responsibilities regarding theft or vandalism of archeological or cultural resources located in or on such Tract that took place prior to conveyance under this subtitle. 
538.Maps and legal descriptions 
(a)Preparation of maps and legal descriptionsAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior in consultation with the Secretary shall prepare maps and legal descriptions of Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, and Tract 6. In doing so, the Secretary of the Interior may use metes and bounds legal descriptions based upon the official survey plats of Point Spencer accepted by the Bureau of Land Management on December 6, 1978, and on information provided by the Secretary. (b)SurveyNot later than 5 years after the date of the enactment of this Act, the Secretary of the Interior shall survey Tracts conveyed under this subtitle and patent the Tracts in accordance with the official plats of survey. 
(c)Legal effectThe maps and legal descriptions prepared under subsection (a) and the surveys prepared under subsection (b) shall have the same force and effect as if the maps and legal descriptions were included in this Act. (d)CorrectionsThe Secretary of the Interior may correct any clerical and typographical errors in the maps and legal descriptions prepared under subsection (a) and the surveys prepared under subsection (b). 
(e)AvailabilityCopies of the maps and legal descriptions prepared under subsection (a) and the surveys prepared under subsection (b) shall be available for public inspection in the appropriate offices of— (1)the Bureau of Land Management; and 
(2)the Coast Guard. 539.Chargeability for land conveyed (a)Conveyances to alaskaThe Secretary of the Interior shall charge any conveyance of land conveyed to the State of Alaska pursuant to this subtitle against the State’s remaining entitlement under section 6(b) of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act; Public Law 85–508: 72 Stat. 339). 
(b)Conveyances to BSNCThe Secretary of the Interior shall charge any conveyance of land conveyed to BSNC pursuant to this subtitle, against BSNC’s remaining entitlement under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)). 540.Redundant capability (a)In generalExcept as provided in subsection (b), section 681 of title 14, United States Code, as amended by this Act, shall not be construed to prohibit any transfer or conveyance of lands under this subtitle or any actions that involve the dismantling or disposal of infrastructure that supported the former LORAN system that are associated with the transfer or conveyance of lands under this subtitle. 
(b)Continued access to and use of facilitiesIf the Secretary of the department in which the Coast Guard is operating determines, within the 5-year period beginning on the date of the enactment of this Act, that a facility on any of Tract 1, Tract 3, or Tract 4 that is transferred under this subtitle is subsequently required to provide a positioning, navigation, and timing system to provide redundant capability in the event GPS signals are disrupted, the Secretary may, for as long as such facility is needed to provide redundant capability— (1)operate, maintain, keep, locate, inspect, repair, and replace such facility; and 
(2)in carrying out the activities described in paragraph (1), enter, at any time, the facility without notice to the extent that it is not possible to provide advance notice. 541.Port Coordination Council for Point Spencer (a)EstablishmentThere is established a Port Coordination Council for the Port of Point Spencer. 
(b)MembershipThe Council shall consist of a representative appointed by each of the following: (1)The State. 
(2)BSNC. (c)DutiesThe duties of the Council are as follows: 
(1)To develop a Port Management Coordination Plan to help coordinate infrastructure development and operations at the Port of Point Spencer, that includes plans for— (A)construction; 
(B)funding eligibility; (C)land use planning and development; and 
(D)public interest use and access, emergency preparedness, law enforcement, protection of Alaska Native archaeological and cultural resources, and other matters that are necessary for public and private entities to function in proximity together in a remote location. (2)Update the Plan annually for the first 5 years after the date of the enactment of this Act and biennially thereafter. 
(3)Facilitate coordination among BSNC, the State, and the Coast Guard, on the development and use of the land and coastline as such development relates to activities at the Port of Point Spencer. (4)Assess the need, benefits, efficacy, and desirability of establishing in the future a port authority at Point Spencer under State law and act upon that assessment, as appropriate, including taking steps for the potential formation of such a port authority. 
(d)PlanIn addition to the requirements under subsection (c)(1) to the greatest extent practicable, the Plan developed by the Council shall facilitate and support the statutory missions and duties of the Coast Guard and operations of the Coast Guard in the Arctic. (e)CostsOperations and management costs for airstrips, runways, and taxiways at Point Spencer shall be determined pursuant to provisions of the Plan, as negotiated by the Council. 
VIMiscellaneous 
601.Modification of reports 
(a)Distant Water Tuna FleetSection 421(d) of the Coast Guard and Maritime Transportation Act of 2006 (46 U.S.C. 8103 note) is amended by striking On March 1, 2007, and annually thereafter and inserting Not later than July 1 of each year . (b)Annual Updates on Limits to LiabilitySection 603(c)(3) of the Coast Guard and Maritime Transportation Act of 2006 (33 U.S.C. 2704 note) is amended by striking on an annual basis. and inserting not later than January 30 of the year following each year in which occurs an oil discharge from a vessel or nonvessel source that results or is likely to result in removal costs and damages (as those terms are defined in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701)) that exceed liability limits established under section 1004 of the Oil Pollution Act of 1990 (33 U.S.C. 2704).. 
(c)ReportNot later than 60 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Secretary of the department in which the Coast Guard is operating a report detailing the specifications and capabilities for interoperable communications the Commandant determines are necessary to allow the Coast Guard to successfully carry out its missions that require communications with other Federal agencies, State and local governments, and nongovernmental entities. 602.Safe vessel operation in the Great LakesThe Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281) is amended— 
(1)in section 610, by— (A)striking the section enumerator and heading and inserting the following: 
 
610.Safe vessel operation in the Great Lakes; 
(B)striking existing boundaries and any future expanded boundaries of the Thunder Bay National Marine Sanctuary and Underwater Preserve and inserting boundaries of any national marine sanctuary that preserves shipwrecks or maritime heritage in the Great Lakes; and (C)inserting before the period at the end the following: , unless the designation documents for such sanctuary do not allow taking up or discharging ballast water in such sanctuary; and 
(2)in the table of contents in section 2, by striking the item relating to such section and inserting the following:   Sec. 610. Safe vessel operation in the Great Lakes.. 603.Use of vessel sale proceeds (a)AuditThe Comptroller General of the United States shall conduct an audit of funds credited in each fiscal year after fiscal year 2004 to the Vessel Operations Revolving Fund that are attributable to the sale of obsolete vessels in the National Defense Reserve Fleet that were scrapped or sold under sections 57102, 57103, and 57104 of title 46, United States Code, including— 
(1)a complete accounting of all vessel sale proceeds attributable to the sale of obsolete vessels in the National Defense Reserve Fleet that were scrapped or sold under sections 57102, 57103, and 57104 of title 46, United States Code, in each fiscal year after fiscal year 2004; (2)the annual apportionment of proceeds accounted for under paragraph (1) among the uses authorized under section 308704 of title 54, United States Code, in each fiscal year after fiscal year 2004, including— 
(A)for National Maritime Heritage Grants, including a list of all annual National Maritime Heritage Grant grant and subgrant awards that identifies the respective grant and subgrant recipients and grant and subgrant amounts; (B)for the preservation and presentation to the public of maritime heritage property of the Maritime Administration; 
(C)to the United States Merchant Marine Academy and State maritime academies, including a list of annual awards; and (D)for the acquisition, repair, reconditioning, or improvement of vessels in the National Defense Reserve Fleet; and 
(3)an accounting of proceeds, if any, attributable to the sale of obsolete vessels in the National Defense Reserve Fleet that were scrapped or sold under sections 57102, 57103, and 57104 of title 46, United States Code, in each fiscal year after fiscal year 2004, that were expended for uses not authorized under section 308704 of title 54, United States Code. (b)Submission to CongressNot later than 180 days after the date of the enactment this Act, the Comptroller General shall submit the audit conducted in subsection (a) to the Committee on Armed Services, the Committee on Natural Resources, and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
604.National Academy of Sciences cost assessment 
(a)Cost assessmentThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Sciences under which the Academy, by no later than 365 days after the date of the enactment of this Act, shall submit to the Committee on Transportation and Infrastructure and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an assessment of the costs incurred by the Federal Government to carry out polar icebreaking missions. The assessment shall— (1)describe current and emerging requirements for the Coast Guard’s polar icebreaking capabilities, taking into account the rapidly changing ice cover in the Arctic environment, national security considerations, and expanding commercial activities in the Arctic and Antarctic, including marine transportation, energy development, fishing, and tourism; 
(2)identify potential design, procurement, leasing, service contracts, crewing, and technology options that could minimize life-cycle costs and optimize efficiency and reliability of Coast Guard polar icebreaker operations in the Arctic and Antarctic; and (3)examine— 
(A)Coast Guard estimates of the procurement and operating costs of a Polar icebreaker capable of carrying out Coast Guard maritime safety, national security, and stewardship responsibilities including— (i)economies of scale that might be achieved for construction of multiple vessels; and 
(ii)costs of renovating existing polar class icebreakers to operate for a period of no less than 10 years. (B)the incremental cost to augment the design of such an icebreaker for multiuse capabilities for scientific missions; 
(C)the potential to offset such incremental cost through cost-sharing agreements with other Federal departments and agencies; and (D)United States polar icebreaking capability in comparison with that of other Arctic nations, and with nations that conduct research in the Arctic. 
(b)Included costsFor purposes of subsection (a), the assessment shall include costs incurred by the Federal Government for— (1)the lease or operation and maintenance of the vessel or vessels concerned; 
(2)disposal of such vessels at the end of the useful life of the vessels; (3)retirement and other benefits for Federal employees who operate such vessels; and 
(4)interest payments assumed to be incurred for Federal capital expenditures. (c)AssumptionsFor purposes of comparing the costs of such alternatives, the Academy shall assume that— 
(1)each vessel under consideration is— (A)capable of breaking out McMurdo Station and conducting Coast Guard missions in the Antarctic, and in the United States territory in the Arctic (as that term is defined in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111)); and 
(B)operated for a period of 30 years; (2)the acquisition of services and the operation of each vessel begins on the same date; and 
(3)the periods for conducting Coast Guard missions in the Arctic are of equal lengths. (d)Use of informationIn formulating cost pursuant to subsection (a), the National Academy of Sciences may utilize information from other Coast Guard reports, assessments, or analyses regarding existing Coast Guard Polar class icebreakers or for the acquisition of a polar icebreaker for the Federal Government. 
605.Coastwise endorsements 
(a)Elettra III 
(1)In generalNotwithstanding sections 12112 and 12132, of title 46, United States Code, and subject to paragraphs (2) and (3), the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel M/V Elettra III (United States official number 694607). (2)Limitation on operationCoastwise trade authorized under a certificate of documentation issued under paragraph (1) shall be limited to the carriage of passengers and equipment in association with the operation of the vessel in the Puget Sound region to support marine and maritime science education. 
(3)Termination of effectiveness of certificateA certificate of documentation issued under paragraph (1) shall expire on the earlier of— (A)the date of the sale of the vessel or the entity that owns the vessel; 
(B)the date any repairs or alterations are made to the vessel outside of the United States; or (C)the date the vessel is no longer operated as a vessel in the Puget Sound region to support the marine and maritime science education. 
(b)F/V RondysNotwithstanding section 12132 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the F/V Rondys (O.N. 291085) 606.International Ice Patrol (a)Requirement for reportNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure and the Committee on Science, Space, and Technology of the House of Representatives a report that describes the current operations to perform the International Ice Patrol mission and on alternatives for carrying out that mission, including satellite surveillance technology. 
(b)AlternativesThe report required by subsection (a) shall include whether an alternative— (1)provides timely data on ice conditions with the highest possible resolution and accuracy; 
(2)is able to operate in all weather conditions or any time of day; and (3)is more cost effective than the cost of current operations. 
607.Assessment of oil spill response and cleanup activities in the Great Lakes 
(a)AssessmentThe Commandant of the Coast Guard, in consultation with the Administrator of the National Oceanic and Atmospheric Administration and the head of any other agency the Commandant determines appropriate, shall conduct an assessment of the effectiveness of oil spill response activities specific to the Great Lakes. Such assessment shall include— (1)an evaluation of new research into oil spill impacts in fresh water under a wide range of conditions; and 
(2)an evaluation of oil spill prevention and clean up contingency plans, in order to improve understanding of oil spill impacts in the Great Lakes and foster innovative improvements to safety technologies and environmental protection systems. (b)Report to CongressNot later than 2 years after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Congress a report on the results of the assessment required by subsection (a). 
608.Report on status of technology detecting passengers who have fallen overboardNot later than 18 months after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that— (1)describes the status of technology for immediately detecting passengers who have fallen overboard; 
(2)includes a recommendation to cruise lines on the feasibility of implementing technology that immediately detects passengers who have fallen overboard, factoring in cost and the risk of false positives; (3)includes data collected from cruise lines on the status of the integration of the technology described in paragraph (2) on cruise ships, including— 
(A)the number of cruise ships that have the technology to capture images of passengers who have fallen overboard; and (B)the number of cruise lines that have tested technology that can detect passengers who have fallen overboard; and 
(4)includes information on any other available technologies that cruise ships could integrate to assist in facilitating the search and rescue of a passenger who has fallen overboard. 609.VenueSection 311(d) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(d)) is amended by striking the second sentence and inserting In the case of Hawaii or any possession of the United States in the Pacific Ocean, the appropriate court is the United States District Court for the District of Hawaii, except that in the case of Guam and Wake Island, the appropriate court is the United States District Court for the District of Guam, and in the case of the Northern Mariana Islands, the appropriate court is the United States District Court for the District of the Northern Mariana Islands.. 
610.Disposition of infrastructure related to e-loran 
(a) Disposition of infrastructure 
(1)In generalChapter 17 of title 14, United States Code, is amended by adding at the end the following:  681.Disposition of infrastructure related to E–LORAN (a)In generalThe Secretary may not carry out activities related to the dismantling or disposal of infrastructure comprising the LORAN–C system until the date on which the Secretary provides to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate notice of a determination by the Secretary that such infrastructure is not required to provide a positioning, navigation, and timing system to provide redundant capability in the event the Global Positioning System signals are disrupted. 
(b)ExceptionSubsection (a) does not apply to activities necessary for the safety of human life. (c)Disposition of property (1)In generalOn any date after the notification is made under subsection (a), the Administrator of General Services, acting on behalf of the Secretary, may, notwithstanding any other provision of law, sell any real and personal property under the administrative control of the Coast Guard and used for the LORAN–C system, subject to such terms and conditions that the Secretary believes to be necessary to protect government interests and program requirements of the Coast Guard. 
(2)Availability of proceeds 
(A)Availability of proceedsThe proceeds of such sales, less the costs of sale incurred by the General Services Administration, shall be deposited as offsetting collections into the Coast Guard Environmental Compliance and Restoration account and, without further appropriation, shall be available until expended for— (i)environmental compliance and restoration purposes associated with the LORAN–C system; 
(ii)the costs of securing and maintaining equipment that may be used as a backup to the Global Positioning System or to meet any other Federal navigation requirement; (iii)the demolition of improvements on such real property; and 
(iv)the costs associated with the sale of such real and personal property, including due diligence requirements, necessary environmental remediation, and reimbursement of expenses incurred by the General Services Administration. (B)Other environmental compliance and restoration activitiesAfter the completion of activities described in subparagraph (A), the unexpended balances of such proceeds shall be available for any other environmental compliance and restoration activities of the Coast Guard. 
(2)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following:   681. Disposition of infrastructure related to E–LORAN.. (3)Conforming repeals (A)Section 229 of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3040), and the item relating to that section in section 2 of such Act, are repealed. 
(B)Subsection 559(e) of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83; 123 Stat. 2180) is repealed. (b)Agreements To develop backup positioning, navigation, and timing systemSection 93(a) of title 14, United States Code, is amended by striking and after the semicolon at the end of paragraph (23), by striking the period at the end of paragraph (24) and inserting ; and, and by adding at the end the following the following: 
 
(25)enter into cooperative agreements, contracts, and other agreements with Federal entities and other public or private entities, including academic entities, to develop a positioning, navigation, and timing system to provide redundant capability in the event Global Positioning System signals are disrupted, which may consist of an enhanced LORAN system.. 611.ParkingSection 611(a) of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3064) is amended by adding at the end the following: 
 
(3)ReimbursementThrough September 30, 2017, additional parking made available under paragraph (2) shall be made available at no cost to the Coast Guard or members and employees of the Coast Guard.. 612.Inapplicability of load line requirements to certain United States vessels traveling in the Gulf of MexicoSection 5102(b) of title 46, United States Code, is amended by adding at the end the following: 
 
(13)a vessel of the United States on a domestic voyage that is within the Gulf of Mexico and operating not more than 15 nautical miles seaward of the base line from which the territorial sea of the United States is measured between Crystal Bay, Florida and Hudson Creek, Florida..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 